

 
Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXECUTION COPY


[jpm_logo.jpg]
 
CREDIT AGREEMENT
 
dated as of
 
May 22, 2012
 
among
 
ANGIODYNAMICS, INC.
 
The Lenders Party Hereto
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
and
 
BANK OF AMERICA, N.A. and KEYBANK NATIONAL ASSOCIATION
as Co-Syndication Agents
 
 

--------------------------------------------------------------------------------



J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
KEYBANK NATIONAL ASSOCIATION
as Joint Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 
ARTICLE I  Definitions
 
1
 
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
23
SECTION 1.03.
Terms Generally
23
SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations
24
SECTION 1.05.
Status of Obligations
25
 
ARTICLE II  The Credits
 
25
 
SECTION 2.01.
Commitments
25
SECTION 2.02.
Loans and Borrowings
25
SECTION 2.03.
Requests for Borrowings
26
SECTION 2.04.
Intentionally Omitted
27
SECTION 2.05.
Swingline Loans
27
SECTION 2.06.
Letters of Credit
28
SECTION 2.07.
Funding of Borrowings
31
SECTION 2.08.
Interest Elections
32
SECTION 2.09.
Termination and Reduction of Commitments
33
SECTION 2.10.
Repayment and Amortization of Loans; Evidence of Debt
33
SECTION 2.11.
Prepayment of Loans
35
SECTION 2.12.
Fees
35
SECTION 2.13.
Interest
36
SECTION 2.14.
Alternate Rate of Interest
37
SECTION 2.15.
Increased Costs
37
SECTION 2.16.
Break Funding Payments
38
SECTION 2.17.
Taxes
39
SECTION 2.18.
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs
42
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
44
SECTION 2.20.
Expansion Option
44
SECTION 2.21.
Defaulting Lenders
46
 
ARTICLE III  Representations and Warranties
 
47
 
SECTION 3.01.
Organization; Powers; Subsidiaries
47
SECTION 3.02.
Authorization; Enforceability
48
SECTION 3.03.
Governmental Approvals; No Conflicts
48
SECTION 3.04.
Financial Condition; No Material Adverse Change
48
SECTION 3.05.
Properties
48
SECTION 3.06.
Litigation, Environmental and Labor Matters
49
SECTION 3.07.
Compliance with Laws and Agreements
49
SECTION 3.08.
Investment Company Status
49
SECTION 3.09.
Taxes
49
SECTION 3.10.
ERISA
50
SECTION 3.11.
Disclosure
50
SECTION 3.12.
Federal Reserve Regulations
50

 
 
i

--------------------------------------------------------------------------------

 
 
Table of Contents
(continued)
 
Page
 
SECTION 3.13.
Liens
50
SECTION 3.14.
No Default
50
SECTION 3.15.
No Burdensome Restrictions
50
SECTION 3.16.
Solvency
50
SECTION 3.17.
Insurance
50
SECTION 3.18.
Security Interest in Collateral
50
SECTION 3.19.
Use of Proceeds
51
 
ARTICLE IV  Conditions
 
51
 
SECTION 4.01.
Effective Date
51
SECTION 4.02.
Each Credit Event
53
 
ARTICLE V  Affirmative Covenants
 
53
 
SECTION 5.01.
Financial Statements and Other Information
53
SECTION 5.02.
Notices of Material Events
55
SECTION 5.03.
Existence; Conduct of Business
55
SECTION 5.04.
Payment of Obligations
55
SECTION 5.05.
Maintenance of Properties; Insurance
56
SECTION 5.06.
Books and Records; Inspection Rights
56
SECTION 5.07.
Compliance with Laws and Material Contractual Obligations
56
SECTION 5.08.
Use of Proceeds
56
SECTION 5.09.
Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances
57
 
ARTICLE VI  Negative Covenants
 
58
 
SECTION 6.01.
Indebtedness
58
SECTION 6.02.
Liens
59
SECTION 6.03.
Fundamental Changes and Asset Sales
60
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
61
SECTION 6.05.
Swap Agreements
62
SECTION 6.06.
Transactions with Affiliates
62
SECTION 6.07.
Restricted Payments
62
SECTION 6.08.
Restrictive Agreements
62
SECTION 6.09.
Subordinated Indebtedness and Amendments to Subordinated Indebtedness Documents
63
SECTION 6.10.
Sale and Leaseback Transactions
64
SECTION 6.11.
Capital Expenditures
64
SECTION 6.12.
Financial Covenants
64
SECTION 6.13.
Amendments to Acquisition Agreement etc.
65
 
ARTICLE VII  Events of Default
 
65
 
 
ARTICLE VIII  The Administrative Agent
 
67
 
 
ARTICLE IX  Miscellaneous
 
71
 
SECTION 9.01.
Notices
71
SECTION 9.02.
Waivers; Amendments
72

 
 
ii

--------------------------------------------------------------------------------

 
 
Table of Contents
(continued)
 
Page
 
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
73
SECTION 9.04.
Successors and Assigns
75
SECTION 9.05.
Survival
78
SECTION 9.06.
Counterparts; Integration; Effectiveness
78
SECTION 9.07.
Severability
78
SECTION 9.08.
Right of Setoff
78
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
79
SECTION 9.10.
WAIVER OF JURY TRIAL
79
SECTION 9.11.
Headings
80
SECTION 9.12.
Confidentiality
80
SECTION 9.13.
USA PATRIOT Act
80
SECTION 9.14.
Appointment for Perfection
80
SECTION 9.15.
Releases of Subsidiary Guarantors
80
SECTION 9.16.
Interest Rate Limitation
81
SECTION 9.17.
No Advisory or Fiduciary Responsibility
81

 
 
iii

--------------------------------------------------------------------------------

 
 
Table of Contents
(continued)
 
Page
 

SCHEDULES:
 
Schedule 2.01 – Commitments
Schedule 3.01 – Subsidiaries
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
 
EXHIBITS:
 
Exhibit A – Form of Assignment and Assumption
Exhibit B-1 – Form of Opinion of Cadwalader, Wickersham & Taft LLP
Exhibit B-2 – Form of Opinion of Internal Counsel for the Loan Parties
Exhibit C – Form of Increasing Lender Supplement
Exhibit D – Form of Augmenting Lender Supplement
Exhibit E – List of Closing Documents
Exhibit F-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit F-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit F-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit F-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit G – Form of Solvency Certificate

 
iv

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT (this “Agreement”) dated as of May 22, 2012 among
ANGIODYNAMICS, INC., the LENDERS from time to time party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent and BANK OF AMERICA, N.A. and KEYBANK
NATIONAL ASSOCIATION, as Co-Syndication Agents.
 
The parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
 
“Acquisition Agreement” means the Stock Purchase Agreement among the Borrower,
the Target, the Stockholders named therein, the Optionholders party thereto and
Avista Capital Partners GP, LLC, dated as of January 30, 2012 (together with all
exhibits, schedules and disclosure letter thereto), as amended, restated,
supplemented or otherwise modified from time to time (provided that no provision
thereof shall have been amended or waived in a manner material and adverse to
the interests of the Lenders (it being understood and agreed that changes to
purchase price or the definition of “Material Adverse Effect” shall be deemed to
be a material amendment) without the consent of the Administrative Agent).
 
“Acquisition Agreement Representations” means the representations made by the
Target in the Acquisition Agreement that are material to the interests of the
Lenders, but only to the extent that the accuracy of any such representation is
a condition to the Borrower’s obligation to close under the Acquisition
Agreement or the Borrower has the right to terminate its obligations under the
Acquisition Agreement as a result of a breach of such representations in the
Acquisition Agreement.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affected Subsidiary” means any Subsidiary that is (a) prohibited by applicable
law, rule or regulation or by any contractual obligation existing on the
Effective Date from guaranteeing the Obligations or which would require
governmental (including regulatory) consent, approval, license or authorization
from a United States Governmental Authority to provide a Guarantee unless such
consent, approval, license or authorization has been received, (b) a
Not-For-Profit Subsidiary or (c) any other Subsidiary not required to be a
Subsidiary Guarantor hereunder under the circumstances where the
 
 
 

--------------------------------------------------------------------------------

 
 
Borrower and the Administrative Agent reasonably and mutually agree that the
cost of providing a Guarantee of the Obligations is excessive in relation to the
value afforded thereby.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
 
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.21 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation and
(b) with respect to the Term Loans, a percentage equal to a fraction the
numerator of which is such Lender’s outstanding principal amount of the Term
Loans and the denominator of which is the aggregate outstanding principal amount
of the Term Loans of all Term Lenders; provided that in the case of Section 2.21
when a Defaulting Lender shall exist, any such Defaulting Lender’s Term Loan
Commitment shall be disregarded in the calculation.
 
“Applicable Pledge Percentage” means 100% in the case of a pledge of the Equity
Interests in a Domestic Subsidiary (or 65% in the case of any Domestic
Subsidiary substantially all of the assets of which consist of Equity Interests
in Foreign Subsidiaries) and 65% in the case of a pledge of the equity interests
in any First Tier Foreign Subsidiary; provided, that, for the avoidance of
doubt, the Applicable Pledge Percentage for any particular Foreign Subsidiary
shall be zero if (i) the direct shareholder of such Subsidiary is treated as a
disregarded entity for U.S. federal income tax purposes and (ii) the equity of
such shareholder is already pledged to the Administrative Agent pursuant to the
applicable Collateral Documents.
 
“Applicable Rate” means, for any day, with respect to any Eurodollar Loan, any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Leverage Ratio applicable on such date:
 

 
Leverage Ratio:
 
Eurodollar Spread
 
ABR Spread
 
Commitment Fee Rate
 
Category 1:
≤ 1.00 to 1.00
2.00%
 
1.00%
0.30%
Category 2:
> 1.00 to 1.00 but
2.25%
1.25%
0.35%

 
 
2

--------------------------------------------------------------------------------

 
 

 
< 1.75 to 1.00
     
Category 3:
> 1.75 to 1.00 but
< 2.50 to 1.00
2.50%
 
1.50%
0.50%
Category 4:
> 2.50 to 1.00
2.75%
1.75%
0.50%



For purposes of the foregoing,
 
(i)           if at any time the Borrower fails to deliver the Financials on or
before the date the Financials are due pursuant to Section 5.01, Category 4
shall be deemed applicable for the period commencing three (3) Business Days
after the required date of delivery and ending on the date which is three
(3) Business Days after the Financials are actually delivered, after which the
Category shall be determined in accordance with the table above as applicable;
 
(ii)           adjustments, if any, to the Category then in effect shall be
effective three (3) Business Days after the Administrative Agent has received
the applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
 
(iii)           notwithstanding the foregoing, Category 3 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Borrower’s first  fiscal quarter ending after the Effective Date (unless
such Financials demonstrate that Category 4 should have been applicable during
such period, in which case such other Category shall be deemed to be applicable
during such period) and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
 
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
 
“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.
 
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its
Affiliates:  (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
 
 
3

--------------------------------------------------------------------------------

 
 
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.
 
“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means AngioDynamics, Inc., a Delaware corporation.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Term Loan made on the same date and,
in the case of Eurodollar Loans, as to which a single Interest Period is in
effect or (c) a Swingline Loan.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.
 
 
4

--------------------------------------------------------------------------------

 
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated; or (c) the acquisition of
direct or indirect Control of the Borrower by any Person or group.
 
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Co-Syndication Agent” means Bank of America, N.A. and KeyBank National
Association, in its capacity as co-syndication agent for the credit facilities
evidenced by this Agreement.
 
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations;
provided that the Collateral shall exclude Excluded Property.
 
“Collateral Documents” means, collectively, the Security Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create or perfect Liens to secure the Secured Obligations,
including, without limitation, all other security agreements, pledge agreements,
mortgages, deeds of trust, loan agreements, notes, guarantees, subordination
agreements, pledges, powers of attorney, consents, assignments, contracts, fee
letters, notices, leases and all other written matter whether heretofore, now,
or hereafter executed by the Borrower or any of its Subsidiaries and delivered
to the Administrative Agent.
 
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.
 
 
5

--------------------------------------------------------------------------------

 
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.
 
“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for income taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) extraordinary or non-recurring expenses or losses
incurred other than in the ordinary course of business during any fiscal year of
the Borrower ending (A) May 31, 2012, in an aggregate amount not to exceed
$7,500,000 for such fiscal year, (B) May 31, 2013, in an aggregate amount not to
exceed $10,000,000 for such fiscal year and (C) May 31, 2014 and each year
thereafter, in an aggregate amount not to exceed $7,500,000 for such fiscal
year, (vi) non-cash expenses related to stock based compensation, (vii) credit
card fees, (viii) fees and expenses related to consummated Material
Acquisitions, (ix) financing fees, including the fees payable in connection with
the Commitments, the Loans and any future Indebtedness or equity offerings of
the Borrower or its Subsidiaries, in an aggregate amount not to exceed
$5,000,000, (x) losses from foreign exchange translation adjustments, (xi)
charges in respect of impairment of goodwill, (xii) other non-cash charges,
expenses and losses minus, to the extent included in Consolidated Net Income,
(1) interest income, (2) income tax credits and refunds (to the extent not
netted from tax expense), (3) any cash payments made during such period in
respect of items described in clauses (vi) or (xii) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were incurred,
(4) extraordinary, unusual or non-recurring income or gains realized other than
in the ordinary course of business and (5) gains from foreign exchange
translation adjustments, all calculated for the Borrower and its Subsidiaries in
accordance with GAAP on a consolidated basis.  For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each
such period, a “Reference Period”), (i) if at any time during such Reference
Period the Borrower or any Subsidiary shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a pro forma basis as if such Material Acquisition
occurred on the first day of such Reference Period.  As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person; and “Material Disposition” means any sale, transfer or
disposition of property or series of related sales, transfers, or dispositions
of property that constitutes (i) assets comprising all or substantially all or
any significant portion of a business or operating unit of a business, or
(ii) all or substantially all of the common stock or other Equity Interests of a
Person.
 
“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP.  In the event that the Borrower or any
Subsidiary shall have completed a
 
 
6

--------------------------------------------------------------------------------

 
 
Material Acquisition or a Material Disposition since the beginning of the
relevant period, Consolidated Interest Expense shall be determined for such
period on a pro forma basis as if such acquisition or disposition, and any
related incurrence or repayment of Indebtedness, had occurred at the beginning
of such period.  Notwithstanding anything to the contrary contained herein, for
purposes of determining Consolidated Interest Expense for any period ending
prior to the first anniversary of the Effective Date, Consolidated Interest
Expense shall be an amount equal to actual Consolidated Interest Expense from
the Effective Date through the date of determination multiplied by a fraction
the numerator of which is 365 and the denominator of which is the number of days
from the Effective Date through the date of determination.
 
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than the
Borrower or a Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to the Borrower or any
wholly-owned Subsidiary of the Borrower.
 
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
 
“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Borrower and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Borrower or any
of its Subsidiaries; provided that Consolidated Total Indebtedness shall only
include Indebtedness in respect of surety bonds to the extent the aggregate
principal amount of such Indebtedness in respect of surety bonds exceeds
$3,000,000.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.
 
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.
 
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies
 
 
7

--------------------------------------------------------------------------------

 
 
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Effective Date Collateral” means all of the following: (i) Collateral in which
a security interest may be perfected solely by the filing of a financing
statement under the UCC, (ii) with respect to Collateral consisting of Equity
Interests in Domestic Subsidiaries, such Collateral in which a security interest
may be perfected by the delivery of a stock certificate representing such
Collateral, and (iii) such other Collateral if the creation and perfection of a
security interest therein can reasonably be accomplished prior to the Effective
Date after use of commercially reasonable efforts to do so without undue delay,
burden or expense.
 
“Effective Date Representations” means the Acquisition Agreement Representations
and the Specified Representations.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in
 
 
8

--------------------------------------------------------------------------------

 
 
a Person, and any warrants, options or other rights entitling the holder thereof
to purchase or acquire any of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Excluded Property” means:
 
(a) all fee owned real property and all leasehold interests in real property;
 
(b) assets subject to certificates of title (other than motor vehicles subject
to certificates of title, provided that perfection of security interests in such
motor vehicles, if not excluded entirely, as set forth below in clause (h),
shall be subject to the limitations set forth in Section 5.09(b) of this
Agreement;
 
(c) letter of credit rights (other than to the extent the security interest in
such letter of credit rights may be perfected by the filing of UCC financing
statements) with a value of less than $500,000;
 
(d) commercial tort claims with a value of less than $500,000;
 
(e) assets in respect of which pledges and security interests are prohibited by
applicable U.S. law, rule or regulation or agreements with any U.S. Governmental
Authority;
 
(f) Equity Interests in any Person other than wholly owned subsidiaries to the
extent not permitted by the terms of such Person’s organizational or joint
venture documents;
 
 
9

--------------------------------------------------------------------------------

 
 
(g) voting Equity Interests in excess of the Applicable Pledge Percentage in any
Foreign Subsidiary or any Domestic Subsidiary substantially all of the assets of
which consist of Equity Interests in Foreign Subsidiaries, in each case, owned
directly by the Borrower or a Subsidiary Guarantor;
 
(h) any lease, license or other agreement or any property subject to a purchase
money security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money arrangement or create a right of termination in
favor of any other party thereto (other than the Borrower or a Subsidiary
Guarantor) after giving effect to the applicable anti-assignment provisions of
the UCC, other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC notwithstanding such prohibition;
 
(i) such assets as to which the Administrative Agent and the Borrower shall
reasonably agree that the costs of obtaining or perfecting a security interest
therein are excessive in relation to the benefit to the Lenders of the security
to be afforded thereby;
 
(j) Specified Accounts;
 
(k) Equity Interests in and assets of special purpose finance Subsidiaries;
 
(l) cash to secure letter of credit reimbursement obligations to the extent such
secured letters of credit are issued or permitted, and such cash collateral is
permitted, hereunder;
 
(m) any application for registration of a trademark filed with the United States
Patent and Trademark Office (“PTO”), on an intent-to-use basis, if the grant of
a security interest therein would impair the validity or enforceability of such
intent to use trademark applications under applicable federal law until such
time (if any) as a statement of use or amendment to allege use is accepted by
the PTO, at which time such trademark shall automatically become part of the
Collateral; and
 
(n) personal and real property located outside of the United States.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
 
10

--------------------------------------------------------------------------------

 
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
 
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly or
indirectly owns or Controls more than 50% of such Foreign Subsidiary’s issued
and outstanding Equity Interests, other than any Foreign Subsidiary that is a
CFC owned by (i) another Foreign Subsidiary that is a CFC or (ii) a Domestic
Subsidiary substantially all of the assets of which consist of Equity Interests
in Foreign Subsidiaries that are CFCs; provided, that, with respect to clauses
(i) and (ii), ownership shall be determined by applying Section 958 of the Code.
 
“Fixed Charge Coverage Ratio” has the meaning assigned to such term in
Section 6.12(b).
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
 
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other payment obligation of any other
Person (the “primary obligor”) (excluding endorsements of checks for collection
or deposit in the ordinary course of business) in any manner, whether directly
or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other payment obligation or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other payment obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the
 
 
11

--------------------------------------------------------------------------------

 
 
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
 
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
 
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (but not including customer deposits), (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid
(other than accounts payable), (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding (i) current accounts
payable incurred in the ordinary course of business and (ii) any earn-out
obligation or other obligation in respect of license fees or royalties until
such earn-out obligation or other obligation becomes due and payable) to the
extent reportable under GAAP, (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed;
provided that the amount of such Indebtedness shall be deemed to be the lesser
of (i) the outstanding principal amount of such Indebtedness plus all accrued
and unpaid interest relating thereto and (ii) the fair market value of the
property secured by any such Lien,, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, and
(k) all obligations of such Person under Sale and Leaseback Transactions.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) Other Taxes.
 
“Information Memorandum” means the Confidential Information Memorandum dated
February 2012 relating to the Borrower and the Transactions.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect
 
 
12

--------------------------------------------------------------------------------

 
 
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date and (c) with respect to any Swingline Loan, the day that such Loan is
required to be repaid and the Maturity Date.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or solely in respect of the initial Interest Period commencing on the Effective
Date in respect of the Term Loans, a period of less than one month) thereafter,
as the Borrower may elect; provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless, in the case of a Eurodollar Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurodollar Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
 
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“Leverage Ratio” has the meaning assigned to such term in Section 6.12(a).
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those
 
 
13

--------------------------------------------------------------------------------

 
 
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Dollars in the London interbank market)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Dollars with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which
deposits in Dollars in an amount equal to $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Liquidity” means, at any time the same is to be determined, the sum of (a)
unrestricted and unencumbered cash and Permitted Investments held in the United
States by the Borrower and the Subsidiary Guarantors, plus (b) the aggregate
Available Revolving Commitments hereunder at such time.
 
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications, the Collateral Documents,
the Subsidiary Guaranty, and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lenders and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby.  Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
 
“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its obligations under this Agreement or (c) the rights or remedies of the
Administrative Agent and the Lenders under any Loan Document.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any
 
 
14

--------------------------------------------------------------------------------

 
 
netting agreements) that the Borrower or such Subsidiary would be required to
pay if such Swap Agreement were terminated at such time.
 
“Material Domestic Subsidiary” means each Material Subsidiary that is a Domestic
Subsidiary.
 
“Material Subsidiary” means each Subsidiary (i) which, as of the most recent
fiscal quarter of the Borrower, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), the
most recent financial statements referred to in Section 3.04(a)), contributed
greater than three percent (3%) of Consolidated EBITDA for such period or
(ii) which contributed greater than three percent (3%) of Consolidated Total
Assets as of such date; provided that, if at any time the aggregate amount of
Consolidated EBITDA or Consolidated Total Assets attributable to all
Subsidiaries that are not Material Subsidiaries exceeds ten percent (10%) of
Consolidated EBITDA for any such period or ten percent (10%) of Consolidated
Total Assets as of the end of any such fiscal quarter, the Borrower (or, in the
event the Borrower has failed to do so within ten (10) days, the Administrative
Agent) shall designate sufficient Subsidiaries as “Material Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Subsidiaries.
 
“Maturity Date” means May 22, 2017.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Neptune Acquisition” means the acquisition by the Borrower of all of the issued
and outstanding Equity Interests of the Target.
 
“Not-For-Profit Subsidiary” means a Subsidiary that is organized as a
non-for-profit organization.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
 
15

--------------------------------------------------------------------------------

 
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant” has the meaning assigned to such term in Section 9.04(c).
 
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of (i) all or substantially all the assets of or (ii) all or
substantially all the Equity Interests in, a Person or division or line of
business of a Person, if, at the time of and immediately after giving effect
thereto, (a) no Default has occurred and is continuing or would arise after
giving effect thereto, (b) such Person or division or line of business is
engaged in the same or a similar line of business as the Borrower and the
Subsidiaries or business reasonably related thereto, (c) all actions required to
be taken with respect to such acquired or newly formed Subsidiary under
Section 5.09 shall have been taken, (d) the Borrower and the Subsidiaries are in
compliance, on a pro forma basis, with the covenants contained in Section 6.12
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness, with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) had occurred on the first day of each relevant period
for testing such compliance and, if the aggregate consideration paid in respect
of such acquisition exceeds $10,000,000, the Borrower shall have delivered to
the Administrative Agent a certificate of a Financial Officer of the Borrower to
such effect, together with all relevant financial information, statements and
projections requested by the Administrative Agent, (e) in the case of an
acquisition or merger involving the Borrower or a Subsidiary, the Borrower or
such Subsidiary is the surviving entity of such merger and/or consolidation and
(f) the aggregate consideration paid in respect of such acquisition, when taken
together with the aggregate consideration paid in respect of all other
acquisitions, does not exceed $25,000,000 during any fiscal year of the
Borrower; provided that such Dollar limitation shall not be applicable if at the
time of the consummation of such acquisition and immediately after giving effect
(including giving effect on a pro forma basis) thereto, the Leverage Ratio is
equal to or less than (i) (x) the maximum ratio permitted under Section 6.12(a)
during such fiscal quarter, minus (y) 0.50 to (ii) 1.00.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for Taxes that are not yet due and payable or
are being contested in compliance with Section 5.04;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than forty-five (45) days
or are being contested in compliance with Section 5.04;
 
 
16

--------------------------------------------------------------------------------

 
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)           deposits and pledges to secure the performance of bids, tenders,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;
 
(e)           judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;
 
(f)           easements, defects in title, zoning restrictions, land use and
building laws, rights-of-way, covenants, restrictions and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
 
(g)           bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and cash equivalents on deposit in one or more
accounts maintained by the Borrower or any Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements;
 
(h)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Borrower or any Subsidiary in the ordinary course of business in accordance with
past practice;
 
(i)           encumbrances consisting of (i) leases, licenses, subleases or
sublicenses granted to other Persons in the ordinary course of business
(including with respect to intellectual property and software) which do not (A)
interfere in any material respect with the business of the Borrower or any
Subsidiary, (B) secure any Indebtedness for borrowed money or (C) otherwise
contravene any other provision of this Agreement or (ii) the rights reserved or
vested in any Person by the terms of any lease, license, franchise, grant or
permit held by the Borrower or any of its Subsidiaries or by a statutory
provision, to terminate any such lease, license, franchise, grant or permit, or
to require annual or periodic payments as a condition to the continuance
thereof; and
 
(j)           Liens and deposits in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Investments” means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
 
 
17

--------------------------------------------------------------------------------

 
 
(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
 
(c)           investments in certificates of deposit, banker’s acceptances, bank
accounts, checking accounts and time deposits maturing within 180 days from the
date of acquisition thereof issued or guaranteed by or placed with, and money
market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000;
 
(d)           fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above and entered
into with a financial institution satisfying the criteria described in
clause (c) above;
 
(e)           money market funds that (i) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000;
 
(f)           cash; and
 
(g)           any other investments with a maturity of 12 months or less to the
extent permitted by the Borrower’s investment policy as such policy is in
effect, and as disclosed to the Administrative Agent, prior to the Effective
Date and as such policy may be amended, restated, supplemented or otherwise
modified from time to time with the consent of the Administrative Agent.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.
 
“Register” has the meaning assigned to such term in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
 
18

--------------------------------------------------------------------------------

 
 
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.
 
“Responsible Officer” means the chief executive officer, president, an executive
vice president or senior vice president, the secretary or any assistant
secretary or a Financial Officer of the Borrower.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.
 
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial aggregate amount of the Revolving
Lenders’ Revolving Commitments is $50,000,000.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
 
“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01.
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
 
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates.
 
“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Borrower or any
Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
 
 
19

--------------------------------------------------------------------------------

 
 
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.
 
“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, between the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document), or any other Person, as
the same may be amended, restated or otherwise modified from time to time.
 
“Solvent” means, in reference to any Person, (i) the fair value of the assets of
such Person, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of such Person will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) such Person will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Person will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.
 
“Specified Accounts” means trust accounts, payroll accounts and escrow accounts
of the Loan Parties.
 
“Specified Representations” means with respect to the Borrower and its
Subsidiaries only (excluding the Target and its Subsidiaries) the
representations and warranties contained in Sections 3.01(a) (with respect to
organizational existence only), 3.02, 3.03, 3.04(a), 3.08, 3.12, 3.16(a), 3.18
and 3.19 of this Agreement.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D of the Board.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D of
the Board or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
 
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.
 
“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
 
 
20

--------------------------------------------------------------------------------

 
 
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held.
 
“Subsidiary” means any subsidiary of the Borrower.
 
“Subsidiary Guarantor” means each Material Domestic Subsidiary (other than
Affected Subsidiaries) that is a party to the Subsidiary Guaranty.  The
Subsidiary Guarantors on the Effective Date are identified as such in
Schedule 3.01 hereto.
 
“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor party thereto.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
 
“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.05.
 
“Target” means NM Holding Company, Inc., a Delaware corporation.
 
“Target Material Adverse Effect” means any event, effect, occurrence,
development, state of circumstances, change, fact or condition that is or would
reasonably be expected to (i) prevent or materially delay the ability of the
Target to consummate the transactions contemplated by the Acquisition Agreement
or (ii) be materially adverse to the results of operations, properties, assets,
liabilities or financial condition of the Target and the Target’s Subsidiaries
(as defined in the Acquisition Agreement) taken as a whole; provided that none
of the following events, effects, occurrences, developments, states of
circumstances, changes, facts or conditions shall be deemed, either alone or in
combination, to constitute a Target Material Adverse Effect, or be taken into
account in determining whether there has been or will be a Target Material
Adverse Effect:  (i) changes in general economic conditions affecting the United
States or the industry in which the Target and the Target’s Subsidiaries operate
that do not disproportionately affect the Target and the Target’s Subsidiaries
(taken as a whole) relative to other
 
 
21

--------------------------------------------------------------------------------

 
 
businesses in the industries in which the Target and the Target’s Subsidiaries
operate, (ii) any outbreak or escalation of hostilities, acts of terrorism,
political instability or other national or international calamity, crisis or
emergency, or any governmental or other response to any of the foregoing, in
each case whether or not involving the United States, (iii) changes in GAAP or
Laws (each as defined in the Acquisition Agreement), (iv) any failure by the
Target or any of the Target’s Subsidiaries to meet any expected or projected
financial or operating performance target for any period ending on or after the
date of the Acquisition Agreement (it being understood and agreed that the facts
and circumstances giving rise to any such failure may be deemed to constitute,
and may be taken into account in determining whether there has been, a Target
Material Adverse Effect), (v) the announcement of the execution of the
Acquisition Agreement or announcement or pendency of the transactions
contemplated hereby, or the disclosure of the fact that the Borrower is the
prospective acquirer of the Target, (vi) actions taken or omissions by the
Borrower or any of its Affiliates (as defined in the Acquisition Agreement) and
(vii) compliance with the terms and conditions of, or the taking of any action
required by, the Acquisition Agreement by the Sellers (as defined in the
Acquisition Agreement), the Target or any of the Target’s Subsidiaries.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Termination Date” means the earliest of (i) (A) the date that is six (6) months
from January 30, 2012 (as it may be extended pursuant to this definition, the
“Final Date”) or (B) the date that is nine (9) months from January 30, 2012 if
on the Final Date the condition to closing of the Neptune Acquisition (the
“Acquisition Closing”) set forth in Section 8.1(a) of the Acquisition Agreement
has not been satisfied but all other conditions to the Acquisition Closing set
forth in Article VIII of the Acquisition Agreement have been or are capable of
being satisfied, (ii) the occurrence of the Acquisition Closing without the use
of the proceeds of the Loans hereunder and (iii) the termination of the
Acquisition Agreement prior to the Acquisition Closing or the date of
abandonment of the Neptune Acquisition or termination of the Borrower’s
obligations under the Acquisition Agreement to consummate the Neptune
Acquisition in accordance with the terms thereof.
 
“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.
 
“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
shall be $150,000,000 on the date of this Agreement.  After advancing the Term
Loan, each reference to a Term Lender’s Term Loan Commitment shall refer to that
Term Lender’s Applicable Percentage of the Term Loans.
 
“Term Loans” means the term loans made by the Term Lenders to the Borrower
pursuant to Section 2.01.
 
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder and the consummation of the Neptune Acquisition.
 
 
22

--------------------------------------------------------------------------------

 
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
 
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means any Loan Party and the Administrative Agent.
 
SECTION 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
SECTION 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles,
 
 
23

--------------------------------------------------------------------------------

 
 
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
 
SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations.  (a)  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision  amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
 
(b)  All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction (i) shall in each case be calculated giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (but without giving effect to any synergies)
and any related incurrence or reduction of Indebtedness, all in accordance with
Article 11 of Regulation S-X under the Securities Act and (ii) in the case of
any acquisition (including pursuant to a merger or consolidation), may reflect
pro forma adjustments for cost savings (net of continuing associated expenses,
and without duplication of any amounts that are otherwise included or added back
in computing Consolidated EBITDA in accordance with the definition of such term)
that the Borrower reasonably determines are probable based upon specifically
identified actions to be taken within six months of the date of consummation of
such acquisition, provided that (A) the Borrower shall have delivered to the
Administrative Agent a certificate of the chief financial officer of the
Borrower, certifying the specific actions to be taken, the cost savings to be
achieved from each such action, that such cost savings have been determined to
be probable and the amount, if any, of any continuing associated expenses in
connection therewith), together with reasonably detailed evidence in support
thereof and (B) if any cost savings included in any pro forma calculations shall
at any time cease to be determined to be probable, or shall not have been
realized within 365 days of the consummation of such acquisition, then
 
 
24

--------------------------------------------------------------------------------

 
 
on and after such time pro forma calculations required to be made hereunder
shall not reflect such cost. If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Swap
Agreement applicable to such Indebtedness).
 
SECTION 1.05. Status of Obligations.  In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.
 
ARTICLE II
 
The Credits
 
SECTION 2.01. Commitments.  Subject to the terms and conditions set forth
herein, (a) each Revolving Lender agrees to make Revolving Loans to the Borrower
in Dollars from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) the amount of such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment or
(ii) the sum of the total Revolving Credit Exposures exceeding the aggregate
Revolving Commitments, and (b) each Term Lender with a Term Loan Commitment
agrees to make a Term Loan to the Borrower in Dollars on the Effective Date, in
an amount equal to such Lender’s Term Loan Commitment by making immediately
available funds available to the Administrative Agent’s designated account, not
later than the time specified by the Administrative Agent.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.  Amounts repaid or prepaid in
respect of Term Loans may not be reborrowed.
 
SECTION 2.02. Loans and Borrowings.  (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.  Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.  The Term Loans shall amortize as set forth in Section 2.10.
 
(b) Subject to Section 2.14, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such
 
 
25

--------------------------------------------------------------------------------

 
 
Loan (and in the case of an Affiliate, the provisions of Sections 2.14, 2.15,
2.16 and 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
 
(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000.  At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $500,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the aggregate Revolving Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).  Each Swingline Loan shall be in an amount that is an integral
multiple of $500,000 and not less than $500,000.  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of eight (8) Eurodollar Borrowings
outstanding.
 
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
SECTION 2.03. Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 11:00 a.m., New York City time, one
(1) Business Day before the date of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
 
(i) the aggregate amount of the requested Borrowing;
 
(ii) the date of such Borrowing, which shall be a Business Day;
 
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
 
26

--------------------------------------------------------------------------------

 
 
SECTION 2.04. Intentionally Omitted.
 
SECTION 2.05. Swingline Loans.  (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars to
the Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $5,000,000
or (ii) the sum of the total Revolving Credit Exposures exceeding the aggregate
Revolving Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.
 
(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower.  The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 4:00 p.m., New York City time, on the
requested date of such Swingline Loan.
 
(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each  Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan
or Loans.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders.  The Administrative Agent shall notify the Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the
 
 
27

--------------------------------------------------------------------------------

 
 
Borrower of any default in the payment thereof.
 
SECTION 2.06. Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Dollars for its own account, or for the account of any
Subsidiary (provided that the Borrower shall be a co-applicant and co-obligor
with respect to each Letter of Credit issued for the account of any Subsidiary),
in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Availability Period.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.  The Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
account of any Subsidiary as provided in the first or second sentence of this
paragraph, the Borrower will be fully responsible for the reimbursement of LC
Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Company hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such a Subsidiary
that shall be an account party in respect of any such Letter of Credit).
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the amount of the LC Exposure shall not exceed $20,000,000 and
(ii) the sum of the total Revolving Credit Exposures shall not exceed the
aggregate Revolving Commitments.
 
(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date; provided that a Letter of
Credit (a) with a one year tenor may provide for the automatic renewal thereof
for additional one year periods (which shall in no event extend beyond the date
referred to in the preceding clause (ii)) and (b) may provide for a tenor in
excess of one year (which shall in no event extend beyond the date referred to
in the preceding clause (ii)) if approved by the Administrative Agent (such
approval not to be unreasonably withheld).
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each
 
 
28

--------------------------------------------------------------------------------

 
 
Revolving Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit.  In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
 
(e) Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an equivalent amount of
such LC Disbursement and, to the extent so financed, the Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan.  If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders.  Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear.  Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
 
(f) Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any
 
 
29

--------------------------------------------------------------------------------

 
 
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Administrative Agent, the
Revolving Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(g) Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.
 
(h) Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.
 
(i) Replacement of Issuing Bank.  The Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank.  The Administrative Agent shall
notify the Revolving Lenders of any such replacement of the Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be
 
 
30

--------------------------------------------------------------------------------

 
 
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require.  After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
 
(j) Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the amount of the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII.  Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
Secured Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Borrower hereby grants the Administrative Agent a security interest in the LC
Collateral Account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC
Exposure  representing greater than 50% of the total LC Exposure), be applied to
satisfy other Secured Obligations.  If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all Events of Default have
been cured or waived.
 
SECTION 2.07. Funding of Borrowings.  (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Term Loans shall be made as provided in
Section 2.01(b); provided that Swingline Loans shall be made as provided in
Section 2.05.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the
 
 
31

--------------------------------------------------------------------------------

 
 
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
 
SECTION 2.08. Interest Elections.  (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
 
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the
Borrower.  Notwithstanding any contrary provision herein, this Section shall not
be construed to permit the Borrower to (i) elect an Interest Period for
Eurodollar Loans that does not comply with Section 2.02(d) or (ii) convert any
Borrowing to a Borrowing of a Type not available under the Class of Commitments
pursuant to which such Borrowing was made.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
 
32

--------------------------------------------------------------------------------

 
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
SECTION 2.09. Termination and Reduction of Commitments.  (a) Unless previously
terminated, (i) the Term Loan Commitments shall terminate at 3:00 p.m. (New York
City time) on the Effective Date and (ii) all other Commitments shall terminate
on the Maturity Date.
 
(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the sum of the Revolving Credit
Exposures would exceed the aggregate Revolving Commitments.
 
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.
 
SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt.  (a) The
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan on the Maturity Date and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two (2) Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.  The Borrower shall repay Term Loans on each date set forth below
in the aggregate principal amount set forth opposite such date (as adjusted from
time to time pursuant to Section 2.11(a)):
 
 
33

--------------------------------------------------------------------------------

 
 
Date
 
Amount
 
August 31, 2012
  $ 1,875,000  
November 30, 2012
  $ 1,875,000  
February 28, 2013
  $ 1,875,000  
May 31, 2013
  $ 1,875,000  
August 31, 2013
  $ 1,875,000  
November 30, 2013
  $ 1,875,000  
February 28, 2014
  $ 1,875,000  
May 31, 2014
  $ 1,875,000  
August 31, 2014
  $ 5,625,000  
November 30, 2014
  $ 5,625,000  
February 28, 2015
  $ 5,625,000  
May 31, 2015
  $ 5,625,000  
August 31, 2015
  $ 9,375,000  
November 30, 2015
  $ 9,375,000  
February 29, 2016
  $ 9,375,000  
May 31, 2016
  $ 9,375,000  
August 31, 2016
  $ 10,000,000  
November 30, 2016
  $ 10,000,000  
February 28, 2017
  $ 10,000,000  



To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by the Borrower on the Maturity Date.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence absent manifest error of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
 
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
 
34

--------------------------------------------------------------------------------

 
 
SECTION 2.11. Prepayment of Loans.
 
(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a).  The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Revolving Borrowing, not
later than 11:00 a.m., New York City time, three (3) Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., New York City time, one (1) Business Day before the date
of prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment.  Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02.  Each prepayment of a Revolving Borrowing
shall be applied ratably to the Revolving Loans included in the prepaid
Revolving Borrowing and each voluntary prepayment of a Term Loan Borrowing shall
be applied ratably to the Term Loans included in the prepaid Term Loan Borrowing
in such order of application as directed by the Borrower.  Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments pursuant to Section 2.16.
 
(b) If at any time the sum of the aggregate principal amount of all of the
Revolving Credit Exposures exceeds the aggregate Revolving Commitment, the
Borrower shall immediately repay Borrowings or cash collateralize LC Exposure in
an account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause the aggregate
principal amount of all Revolving Credit Exposures to be less than or equal to
the aggregate Revolving Commitment.
 
SECTION 2.12. Fees.  (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates; provided
that, if such Lender continues to have any Revolving Credit Exposure after its
Revolving Commitment terminates, then such commitment fee shall continue to
accrue on the daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Revolving Commitment terminates to but excluding
the date on which such Lender ceases to have any Revolving Credit
Exposure.  Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any commitment fees accruing after the date
on which the Revolving Commitments terminate shall be payable on demand.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion
 
 
35

--------------------------------------------------------------------------------

 
 
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Revolving Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure and (ii) to the Issuing Bank for its
own account a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.  Unless
otherwise specified above, participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third (3rd) Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
 
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the applicable Lenders.  Fees paid shall not be
refundable under any circumstances.
 
SECTION 2.13. Interest.  (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
 
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender directly affected thereby” for reductions in interest
rates), declare that (i) all Loans shall bear interest at 2% plus the rate
otherwise applicable to such Loans as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount outstanding hereunder, such
amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder.
 
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment
 
 
36

--------------------------------------------------------------------------------

 
 
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
 
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.14. Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders in their
reasonable determination that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid on the last day of the then
current Interest Period applicable thereto and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
 
SECTION 2.15. Increased Costs.  (a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;
 
(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or
 
(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan or of
maintaining its obligation to make any such Loan or to increase the cost to such
Lender, the Issuing Bank or such other Recipient of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such
 
 
37

--------------------------------------------------------------------------------

 
 
Lender, the Issuing Bank or such other Recipient hereunder, whether of
principal, interest or otherwise, then the Borrower will pay to such Lender, the
Issuing Bank or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender, the Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
 
(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.
 
(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
 
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
SECTION 2.16. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event.  Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a
 
 
38

--------------------------------------------------------------------------------

 
 
comparable amount and period from other banks in the eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
 
SECTION 2.17. Taxes.  (a) Payments Free of Taxes.  Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
 
(b) Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.
 
(c) Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
(d) Indemnification by the Loan Parties.  The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
(e) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
 
39

--------------------------------------------------------------------------------

 
 
(f) Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
 
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
 
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
 
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable;
 
(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(2)  executed originals of IRS Form W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
 
 
40

--------------------------------------------------------------------------------

 
 
(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
 
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(g) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to
 
 
41

--------------------------------------------------------------------------------

 
 
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
 
(h) Survival.  Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
 
(i) Issuing Bank.  For purposes of this Section 2.17, the term “Lender” includes
the Issuing Bank.
 
SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.
 
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603,
except payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in Dollars.
 
(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, and sixth, to the payment of any other Secured Obligation
due to the Administrative Agent or any Lender by the Borrower.  Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower, or unless a Default is in existence, none of the Administrative
 
 
42

--------------------------------------------------------------------------------

 
 
Agent or any Lender shall apply any payment which it receives to any Eurodollar
Loan of a Class, except (a) on the expiration date of the Interest Period
applicable to any such Eurodollar Loan or (b) in the event, and only to the
extent, that there are no outstanding ABR Loans of the same Class and, in any
event, the Borrower shall pay the break funding payment required in accordance
with Section 2.16.  The Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations.
 
(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent.  The Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable and (ii) the Administrative Agent to charge any deposit account of
the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.
 
(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the relevant Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the relevant Lenders or the
Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the relevant Lenders or
the Issuing Bank, as the case may be,
 
 
43

--------------------------------------------------------------------------------

 
 
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
 
SECTION 2.19. Mitigation Obligations; Replacement of Lenders.  (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable out of pocket costs and expenses incurred by any Lender in connection
with any such designation or assignment.
 
(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require
such  assignment and delegation cease to apply.
 
SECTION 2.20. Expansion Option.  The Borrower may from time to time elect to
increase the Revolving Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$5,000,000 so long as, after giving effect thereto, the aggregate amount of such
increases and all such Incremental Term Loans does not
 
 
44

--------------------------------------------------------------------------------

 
 
exceed $60,000,000.  The Borrower may arrange for any such increase or tranche
to be provided by one or more Lenders (each Lender so agreeing to an increase in
its Revolving Commitment, or to participate in such Incremental Term Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Revolving Commitments, or to
participate in such Incremental Term Loans, or extend Revolving Commitments, as
the case may be; provided that (i) each Augmenting Lender, shall be subject to
the approval of the Borrower and the Administrative Agent and (ii) (x) in the
case of an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit C hereto, and (y) in the case of
an Augmenting Lender, the Borrower and such Augmenting Lender execute an
agreement substantially in the form of Exhibit D hereto.  No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in Revolving Commitments or
Incremental Term Loans pursuant to this Section 2.20.  Increases and new
Revolving Commitments and Incremental Term Loans created pursuant to this
Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof.  Notwithstanding
the foregoing, no increase in the Revolving Commitments (or in the Revolving
Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated as of such date and executed by a Financial
Officer of the Borrower and (B) the Borrower shall be in compliance (on a pro
forma basis) with the covenants contained in Section 6.12 and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the corporate power and authority of the
Borrower to borrow hereunder after giving effect to such increase.  On the
effective date of any increase in the Revolving Commitments or any Incremental
Term Loans being made, (i) each relevant Increasing Lender and Augmenting Lender
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
such increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of all the
Lenders to equal its Applicable Percentage of such outstanding Revolving Loans,
and (ii) except in the case of any Incremental Term Loans, the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Revolving Commitments (with such reborrowing to
consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower, in accordance with
the requirements of Section 2.03).  The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurodollar Loan, shall be subject to indemnification by the Borrower pursuant to
the provisions of Section 2.16 if the deemed payment occurs other than on the
last day of the related Interest Periods.  The Incremental Term Loans (a) shall
rank pari passu in right of payment with the Revolving Loans and the initial
Term Loans, (b) shall not mature earlier than the Maturity Date (but may have
amortization prior to such date) and (c) shall be treated substantially the same
as (and in any event no more favorably than) the Revolving Loans and the initial
Term Loans; provided that (i) the terms and conditions applicable to any tranche
of Incremental Term Loans maturing after the Maturity Date may provide for
material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the Maturity Date and (ii) the
Incremental Term Loans may be priced differently than the Revolving Loans and
the initial Term Loans.  Incremental Term Loans may be made hereunder pursuant
to an amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent.  The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect
 
 
45

--------------------------------------------------------------------------------

 
 
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20.  Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Revolving Commitment hereunder, or provide
Incremental Term Loans, at any time.
 
SECTION 2.21. Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);
 
(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;
 
(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
 
(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages  but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments;
 
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
 
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
 
(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be
 
 
46

--------------------------------------------------------------------------------

 
 
payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and
 
(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(c), and participating interests in any such
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.
 
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
 
ARTICLE III
 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
SECTION 3.01. Organization; Powers; Subsidiaries.  (a) Each of the Borrower and
its Subsidiaries is duly organized, validly existing and in good standing (or,
if applicable in such jurisdiction, enjoys the equivalent status under the laws
of any jurisdiction outside the United States) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.  (b)
Schedule 3.01 hereto (as supplemented from time to time) identifies each
Subsidiary, noting whether such Subsidiary is a Material Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Borrower and the other Subsidiaries and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class issued and outstanding.  All of
the outstanding shares of capital stock and other equity interests of each
Subsidiary are validly issued and outstanding and fully paid and nonassessable
and all such shares and other equity interests indicated on Schedule 3.01 as
owned
 
 
47

--------------------------------------------------------------------------------

 
 
by the Borrower or another Subsidiary are owned, beneficially and of record, by
the Borrower or any Subsidiary free and clear of all Liens (it being understood
and agreed that the representation and warranty contained in this sentence shall
cease to apply to any such shares or other equity interests to the extent such
shares or other equity interests have been sold, transferred or otherwise
disposed of by the Borrower or such Subsidiary to a non-affiliated third party
in accordance with the terms of this Agreement following the Effective Date),
other than Permitted Encumbrances and Liens created under the Loan
Documents.  (c) There are no outstanding commitments or other obligations of the
Borrower or any Subsidiary to issue, and no options, warrants or other rights of
any Person to acquire, any shares of any class of capital stock or other equity
interests of the Borrower or any Subsidiary.
 
SECTION 3.02. Authorization; Enforceability.  The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity
holders.  The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.03. Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate in any material respect or result
in a default under any indenture, material agreement or other material
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries,
other than Liens created under the Loan Documents.
 
SECTION 3.04. Financial Condition; No Material Adverse Change.  (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended May 31, 2011 reported on by PricewaterhouseCoopers LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended February 29, 2012, certified by its chief
financial officer.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.
 
(b) Since May 31, 2011, there has been no material adverse change in the
business, assets, financial condition or results of operations of the Borrower
and its Subsidiaries, taken as a whole.
 
SECTION 3.05. Properties.  (a) Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property (excluding intellectual property, which is considered in Section
3.05(b)) material to the conduct of the business of the Borrower and its
Subsidiaries taken as a whole, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
 
 
48

--------------------------------------------------------------------------------

 
 
(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.06. Litigation, Environmental and Labor Matters.  (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or that involve this Agreement or the Transactions.
 
(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
 
(c) There are no strikes, lockouts or slowdowns against the Borrower or any of
its Subsidiaries pending or, to their knowledge, threatened except for such
strikes, lockouts or slowdowns that could not reasonably be expected to result
in a Material Adverse Effect.  The hours worked by and payments made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law relating to such matters except for such violations that could not
reasonably be expected to result in a Material Adverse Effect.  All material
payments due from the Borrower or any of its Subsidiaries, or for which any
claim may be made against the Borrower or any of its Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as liabilities on the books of the Borrower or such
Subsidiary.  The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement under which the Borrower or any of its
Subsidiaries is bound.
 
SECTION 3.07. Compliance with Laws and Agreements.  Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 3.08. Investment Company Status.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.09. Taxes.  Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
 
 
49

--------------------------------------------------------------------------------

 
 
SECTION 3.10. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.11. Disclosure.  The Borrower has (when taken together with its
periodic filings with the SEC and the information contained in Information
Memorandum and the information contained in the disclosure letter and schedules
attached to the Acquisition Agreement) disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  Neither the Information Memorandum (as of the Effective Date)
nor any of the other reports, financial statements, certificates or other
information (other than information of a general economic or industry nature)
furnished by or on behalf of the Borrower or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
 
SECTION 3.12. Federal Reserve Regulations.  No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.
 
SECTION 3.13. Liens.  There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.
 
SECTION 3.14. No Default.  No Default or Event of Default has occurred and is
continuing.
 
SECTION 3.15. No Burdensome Restrictions.  The Borrower is not subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.08.
 
SECTION 3.16. Solvency.  The Borrower and its Subsidiaries are, on a
consolidated basis, Solvent.
 
SECTION 3.17. Insurance.  The Borrower maintains, and has caused each Subsidiary
to maintain, with financially sound and reputable insurance companies, insurance
on all their real and personal property in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as are adequate and customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.
 
SECTION 3.18. Security Interest in Collateral.  The provisions of this Agreement
and the other Loan Documents create legal and valid perfected Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Permitted Encumbrances, to the extent
any such Permitted Encumbrances would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law, (b) Liens perfected
only by possession (including possession of any certificate of title) to the
extent the Administrative Agent has not obtained or does not maintain possession
of such Collateral and (c) Liens perfected only by control to the extent the
Administrative Agent has not obtained control of such Collateral; provided that
 
 
50

--------------------------------------------------------------------------------

 
 
on the Effective Date, the foregoing representation shall be made only with
respect to the Effective Date Collateral.
 
SECTION 3.19. Use of Proceeds.  The proceeds of the Revolving Loans will be used
only to finance the working capital needs, and for general corporate purposes,
of the Borrower and its Subsidiaries.  The proceeds of the Term Loans will be
used only to finance all or a portion of the consideration for the Neptune
Acquisition and fees and expenses related thereto.  No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.
 
ARTICLE IV
 
Conditions
 
SECTION 4.01. Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other legal opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.
 
(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Cadwalader, Wickersham & Taft LLP, counsel for the Loan Parties,
and (ii) internal counsel for the Loan Parties, substantially in the forms of
Exhibits B-1 and B-2, respectively, and covering such other matters relating to
the Loan Parties, the Loan Documents or the Transactions as the Administrative
Agent shall reasonably request.  The Borrower hereby requests such counsel to
deliver such opinions.
 
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E.
 
(d) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Neptune Acquisition shall be consummated pursuant to
the Acquisition Agreement, substantially concurrently with the initial funding
of Loans hereunder, and no provision thereof shall have been amended, consented
to or waived in a manner materially adverse to the Lenders without the prior
written consent of J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and KeyBank National Association (such consent not to be
unreasonably withheld, delayed or conditioned) (it
 
 
51

--------------------------------------------------------------------------------

 
 
being understood and agreed that changes to purchase price and the definition of
“Material Adverse Effect” shall be deemed to be materially adverse to the
Lenders).
 
(e) The Administrative Agent shall have received evidence reasonably
satisfactory to it that at the time of and immediately after giving effect to
the Transactions (including the Neptune Acquisition), (i) the Fixed Charge
Coverage Ratio is not less than 1.75 to 1.00 and (ii) the Leverage Ratio is not
more than 2.85 to 1.00, in each case based on the financial results of the
Borrower as of its most recently ended fiscal quarter for which the Borrower has
publicly disclosed its financial statements, but adjusted on a pro forma basis
to give effect to the Transactions (including the Neptune Acquisition).
 
(f) The Lenders shall have received (i)  audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of each of the
Borrower and the Target and their respective subsidiaries for the three most
recently completed fiscal years ended at least ninety (90) days prior to the
Effective Date, (ii)  unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of each of the
Borrower and the Target and their respective subsidiaries for each subsequent
fiscal quarter ended subsequent to the date of the latest financial statements
delivered pursuant to clause (i) of this paragraph and at least forty-five (45)
days prior to the Effective Date; provided that information required to be
delivered pursuant to this clause (g) shall be deemed to have been delivered if
such information, or one or more annual, quarterly or other periodic reports
containing such information, shall have been posted by the Administrative Agent
on an IntraLinks or similar site to which the Lenders have been granted access
or shall be available on the website of the SEC at http://www.sec.gov.
 
(g) The Lenders shall have received a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of the Borrower and its
Subsidiaries as of and for the twelve-month period ending on the last day of the
most recently completed four-fiscal quarter period ended at least 45 days prior
to the Effective Date, in each case adjusted to give effect to the consummation
of the Neptune Acquisition and the other Transactions as if such transactions
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of such statement of income).
 
(h) The Administrative Agent shall have received evidence reasonably
satisfactory to it that (A) the Specified Representations shall be true and
correct in all material respects giving effect to the Transactions and (B) the
Acquisition Agreement Representations shall be true and correct.
 
(i) The Administrative Agent shall have received a written certification from an
officer of the Borrower that no Event of Default described in clauses (h) or (i)
of Article VII shall exist as of the Effective Date and after giving effect to
the Credit Events to occur on the Effective Date.
 
(j) The Administrative Agent shall have received evidence reasonably
satisfactory to it that no Target Material Adverse Effect shall have occurred.
 
(k) If a Revolving Loan and/or Letter of Credit is requested on the Effective
Date, the Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
 
(l) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
 
 
52

--------------------------------------------------------------------------------

 
 
(m) The Administrative Agent shall have received evidence reasonably
satisfactory to it that each of the industrial revenue bonds and the taxable
adjustable rate notes in effect for the Borrower shall have been terminated and
cancelled and all indebtedness thereunder shall have been fully repaid and any
and all liens thereunder shall have been terminated.
 
For purpose of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 4.01 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.  The Administrative Agent shall notify the Borrower and the
Lenders of the Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on the
Termination Date (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).
 
SECTION 4.02. Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than a Borrowing consisting of a Term
Loan on the Effective Date), and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
 
(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (except to the
extent such representation or warranty is qualified by materiality or Material
Adverse Effect, in which case such representation and warranty shall be true and
correct in all respects) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.
 
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
 
Each Borrowing (other than a Borrowing consisting of a Term Loan on the
Effective Date) and each issuance, amendment, renewal or extension of a Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
 
SECTION 5.01. Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent for distribution to each Lender:
 
 
53

--------------------------------------------------------------------------------

 
 
(a) within ninety (90) days after the end of each fiscal year of the Borrower
(or, if earlier, by the date that the Annual Report on Form 10-K of the Borrower
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
 
(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
 
(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.12 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
 
(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
 
(e) as soon as available, but in any event not more than sixty (60) days
following the end of each fiscal year of the Borrower, a copy of the plan and
forecast (including a projected consolidated and consolidating balance sheet,
income statement and funds flow statement) of the Borrower for each quarter of
the upcoming fiscal year in form reasonably satisfactory to the Administrative
Agent;
 
(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and
 
 
54

--------------------------------------------------------------------------------

 
 
(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
 
Documents required to be delivered pursuant to clauses (a), (b) and (f) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval
System.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the compliance
certificates required by clause (c) of this Section 5.01 to the Administrative
Agent.
 
SECTION 5.02. Notices of Material Events.  The Borrower will, upon knowledge
thereof by a Responsible Officer, furnish to the Administrative Agent for
distribution to each Lender prompt written notice of the following:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Borrower or any Affiliate
thereof that, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect;
 
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
 
(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03. Existence; Conduct of Business.  The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; provided that (i) the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03, (ii) neither the Borrower nor any Subsidiary shall
be required to preserve any such rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names if the governing
body of the Borrower or such Subsidiary should reasonably determine that the
preservation thereof is no longer desirable in the conduct of the Borrower’s or
such Subsidiary’s business and such failure to so preserve is not materially
adverse to the Lenders and (iii) the foregoing shall not prohibit a change to
the organizational form of a Subsidiary subject to the requirements (if
applicable) of the Security Agreement.
 
SECTION 5.04. Payment of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP
 
 
55

--------------------------------------------------------------------------------

 
 
and (c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 5.05. Maintenance of Properties; Insurance.  The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear and casualty excepted, and (b) maintain with financially sound and
reputable carriers insurance in such amounts and against loss and damage, as is
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations.  The Borrower
will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.  The
Borrower shall deliver to the Administrative Agent endorsements (x) to all “All
Risk” physical damage insurance policies on all of the Loan Parties’ tangible
personal property and assets insurance policies naming the Administrative Agent
as lender loss payee, and (y) to all general liability and other liability
policies naming the Administrative Agent an additional insured.  In the event
the Borrower or any of its Subsidiaries at any time or times hereafter shall
fail to obtain or maintain any of the policies or insurance required herein or
to pay any premium in whole or in part relating thereto, then the Administrative
Agent, without waiving or releasing any obligations or resulting Default
hereunder, may at any time or times thereafter (but shall be under no obligation
to do so) obtain and maintain such policies of insurance and pay such premiums
and take any other action with respect thereto which the Administrative Agent
deems advisable.  All sums so disbursed by the Administrative Agent shall
constitute part of the Obligations, payable as provided in this Agreement.  The
Borrower will furnish to the Administrative Agent and the Lenders prompt written
notice of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding.
 
SECTION 5.06. Books and Records; Inspection Rights.  The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities.  The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, including
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers and independent
accountants (provided that the Borrower may, if it so chooses, be present or
participate in any such discussions), all at such reasonable times and as often
as reasonably requested.  The Borrower acknowledges that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to the Borrower and its Subsidiaries’
assets for internal use by the Administrative Agent and the Lenders; provided,
however, that except during the occurrence and continuation of an Event of
Default, the Borrower shall not be required to reimburse the Administrative
Agent for the charges, costs and expenses in connection with such visits and the
Administrative Agent shall not exercise rights under this Section 5.06 more than
(2) two times per year.
 
SECTION 5.07. Compliance with Laws and Material Contractual Obligations.  The
Borrower will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under material agreements
to which it is a party, in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
SECTION 5.08. Use of Proceeds.  The proceeds of the Revolving Loans will be used
only to finance the working capital needs, and for general corporate purposes,
of the Borrower and its Subsidiaries.  The proceeds of the Term Loans will be
used only to finance all or a portion of the
 
 
56

--------------------------------------------------------------------------------

 
 
consideration for the Neptune Acquisition and fees and expenses related
thereto.  No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.
 
SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.
 
(a) As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed upon by the Administrative Agent) after any Person
becomes a Subsidiary or any Subsidiary qualifies independently as, or is
designated by the Borrower or the Administrative Agent as, a Subsidiary
Guarantor pursuant to the definition of “Material Subsidiary”, the Borrower
shall provide the Administrative Agent with written notice thereof setting forth
information in reasonable detail describing the material assets of such Person
and shall cause each such Subsidiary which also qualifies as a Material Domestic
Subsidiary to deliver to the Administrative Agent a joinder to the Subsidiary
Guaranty and the Security Agreement (in each case in the form contemplated
thereby) pursuant to which such Subsidiary agrees to be bound by the terms and
provisions thereof, such Subsidiary Guaranty and the Security Agreement to be
accompanied by appropriate corporate resolutions, other corporate documentation
and legal opinions in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
 
(b) The Borrower will cause, and will cause each other Loan Party to cause, all
of its owned property (whether real, personal, tangible, intangible, or mixed,
subject to the exceptions expressly contained herein and in any Loan Document
and excluding Excluded Property) to be subject at all times to first priority,
perfected Liens in favor of the Administrative Agent for the benefit of the
Secured Parties to secure the Secured Obligations in accordance with the terms
and conditions of the Collateral Documents, subject in any case to Liens
permitted by Section 6.02.  Without limiting the generality of the foregoing,
the Borrower will cause the Applicable Pledge Percentage of the issued and
outstanding Equity Interests (other than Excluded Property) of each Pledge
Subsidiary directly or indirectly owned by the Borrower or any other Loan Party
to be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents or such other pledge and
security documents as the Administrative Agent shall reasonably
request.  Notwithstanding the foregoing, (i) no such pledge agreement in respect
of the Equity Interests of a Foreign Subsidiary shall be required hereunder
(A) until the date that occurs sixty (60) days after the Effective Date or such
later date as the Administrative Agent may agree in the exercise of its
reasonable discretion with respect thereto, or (B) to the extent the
Administrative Agent or its counsel determines that such pledge would not
provide material credit support for the benefit of the Secured Parties pursuant
to legally valid, binding and enforceable pledge agreements, (ii) no control or
similar arrangements shall be required with respect to deposit or securities
accounts unless so requested by the Administrative Agent, (iii) the Borrower and
the Loan Parties shall not be required to take any action with respect to the
creation or perfection of Liens under foreign law with respect to any Collateral
other than foreign law governed pledge agreements described in clause (i) above,
(iv) no landlord lien waivers, estoppels or collateral access letters shall be
required and (v) in respect of motor vehicles subject to certificates of title,
no steps other than filing of UCC financing statements shall be required.
 
(c) Without limiting the foregoing, the Borrower will, and will cause each
Material Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and
 
 
57

--------------------------------------------------------------------------------

 
 
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Borrower.
 
(d) If any assets (including any real property or improvements thereto or any
interest therein but excluding any Excluded Property) are acquired by a Loan
Party after the Effective Date (other than assets constituting Collateral under
the Security Agreement that become subject to the Lien under the Security
Agreement upon acquisition thereof), the Borrower will notify the Administrative
Agent thereof, and, if requested by the Administrative Agent, the Borrower will
cause such assets to be subjected to a Lien securing the Secured Obligations and
will take, and cause the other Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Borrower.
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
 
SECTION 6.01. Indebtedness.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
 
(a) the Secured Obligations;
 
(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals, refinancing, refunding and replacements of any such
Indebtedness with Indebtedness of a similar type that does not increase the
outstanding principal amount thereof except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension;
 
(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that Indebtedness of any Subsidiary
that is not a Loan Party to any Loan Party shall be subject to the limitations
set forth in Section 6.04(d);
 
(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
 
(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof (other than for accrued interest, premiums, costs and expenses);
provided that (i) such Indebtedness is incurred prior to or within ninety
(90) days after such acquisition or the completion of such construction
 
 
58

--------------------------------------------------------------------------------

 
 
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not exceed $10,000,000 at any time outstanding;
 
(f) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of trade letters of credit;
 
(g) Indebtedness of the Borrower or any Subsidiary secured by a Lien on any
asset (not constituting Collateral) of the Borrower or any Subsidiary; provided
that the aggregate outstanding principal amount of Indebtedness permitted by
this clause (g) shall not in the aggregate exceed $15,000,000 at any time;
 
(h) obligations (contingent or otherwise) existing or arising under any Swap
Agreement, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Agreement does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
 
(i) Indebtedness consisting of (i) insurance premium financing, (ii) take or pay
obligations contained in supply agreements or (iii) surety bonds, in each case,
in the ordinary course of business;
 
(j) Indebtedness incurred by the Borrower or any of its Subsidiaries in respect
of workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or with respect to
reimbursement-type, in each case, in the ordinary course of business;
 
(k) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Subsidiaries; and
 
(l) unsecured Indebtedness in an aggregate principal amount not exceeding
$15,000,000 at any time outstanding.
 
SECTION 6.02. Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
 
(a) Liens created pursuant to any Loan Document;
 
(b) Permitted Encumbrances;
 
(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof (other than for accrued
interest and reasonable premiums, costs and expenses);
 
(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a
 
 
59

--------------------------------------------------------------------------------

 
 
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
 
(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary; and
 
(f) Liens on assets (not constituting Collateral) of the Borrower and its
Subsidiaries not otherwise permitted above so long as the aggregate principal
amount of the Indebtedness and other obligations subject to such Liens does not
at any time exceed $15,000,000.
 
SECTION 6.03. Fundamental Changes and Asset Sales.  (a) The Borrower will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets (including pursuant to a Sale and Leaseback
Transaction), or any of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing:
 
(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;
 
(ii) (a) any Subsidiary may merge into a Loan Party in a transaction in which
the surviving entity is such Loan Party (provided that any such merger involving
the Borrower must result in the Borrower as the surviving entity) and (b) any
Subsidiary that is not a Loan Party may merge into any other Subsidiary that is
not a Loan Party;
 
(iii) (a) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to a Loan Party and (b) any Subsidiary that is not a Loan Party may sell,
transfer, lease or otherwise dispose of its assets to any other Subsidiary that
is not a Loan Party;
 
(iv) the Borrower and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) effect sales, trade-ins or dispositions of damaged,
obsolete, surplus or used property and equipment for value in the ordinary
course of business consistent with past practice, (C) enter into licenses of
technology in the ordinary course of business, and (D) make any other sales,
transfers, leases or dispositions that, together with all other property of the
Borrower and its Subsidiaries previously leased, sold or disposed of as
permitted by this clause (D) during any fiscal year of the Borrower, does not
exceed $12,500,000;
 
(v) the Borrower and its Subsidiaries may dispose of real property or equipment
to the extent that equipment or real property to the extent that (i) such
property is exchanged for
 
 
60

--------------------------------------------------------------------------------

 
 
credit against the purchase price of similar replacement property or (ii) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement property;
 
(vi) the Borrower and its Subsidiaries may dispose of defaulted accounts
receivable for collection purposes for fair value; and
 
(vii) any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders.
 
(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.
 
(c) The Borrower will not, nor will it permit any of its Subsidiaries to, change
its fiscal year from the basis in effect on the Effective Date without the
consent of the Administrative Agent, which consent shall not be unreasonably
withheld.
 
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly owned Subsidiary prior to such merger or
consolidation) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any Person or any assets of any other Person constituting a
business unit, except:
 
(a) Permitted Investments;
 
(b) Permitted Acquisitions, the acquisition of assets of Microsulis Medical
Limited and its parent company UK Investment Associates, LLC and the Neptune
Acquisition;
 
(c) investments by the Borrower and its Subsidiaries existing on the date hereof
in the capital stock of its Subsidiaries;
 
(d) investments, loans or advances made by the Borrower in or to any Subsidiary
and made by any Subsidiary in or to the Borrower or any other Subsidiary
(provided that not more than an aggregate amount of $10,000,000 in investments,
loans or advances or capital contributions may be outstanding, at any time, by
Loan Parties to Subsidiaries which are not Loan Parties);
 
(e) Guarantees constituting Indebtedness permitted by Section 6.01;
 
(f) the Borrower and its Subsidiaries may enter into Sale and Leaseback
Transactions permitted by Section 6.10;
 
(g) investments, loans or advances constituting installment sales of equipment;
 
(h) investments in securities of trade creditors or customers in the ordinary
course of business and consistent with the Borrower’s or such Subsidiaries’ past
practices that are received in settlement of bona fide disputes or pursuant to
any plan of reorganization or liquidation or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers;
 
 
61

--------------------------------------------------------------------------------

 
 
(i) investments consisting of licensing or contribution of intellectual property
pursuant to joint marketing arrangements with other Persons;
 
(j) investments consisting of promissory notes and other non-consideration
received in connection with any asset sale permitted by Section 6.03;
 
(k) investments in connection with the purchase, cancellation, or repayment of
any existing industrial revenue bonds or industrial revenue bonds acquired in a
Permitted Acquisition;
 
(l) Swap Agreements entered into for the purpose of hedging or to mitigate risk
to which the Borrower or any Subsidiary is exposed to in the conduct of its
business; and
 
(m) any other investment, loan or advance (other than acquisitions) so long as
the aggregate amount of all such investments, loans and advances does not exceed
$10,000,000 outstanding at any time; provided that such Dollar limitation shall
not be applicable if at the time of the making of such investment, loan or
advance and immediately after giving effect (including giving effect on a pro
forma basis) thereto, (i) the Leverage Ratio is equal to or less than (A) (x)
the maximum ratio permitted under Section 6.12(a) during such fiscal quarter,
minus (y) 0.50 to (B) 1.00 and (ii) the Borrower shall have Liquidity equal to
or greater than $50,000,000.
 
SECTION 6.05. Swap Agreements.  The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.
 
SECTION 6.06. Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned Subsidiaries
not involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.07.
 
SECTION 6.07. Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends, including in connection with any stock split, with respect to its
Equity Interests payable solely in additional shares of its common stock,
(b) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (c) the Borrower may make Restricted Payments pursuant to and
in accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries and (d) the Borrower and its
Subsidiaries may make any other Restricted Payment so long as no Default or
Event of Default has occurred and is continuing prior to making such Restricted
Payment or would arise after giving effect (including giving effect on a pro
forma basis) thereto and the aggregate amount of all such Restricted Payments
during any fiscal year of the Borrower does not exceed $5,000,000 (with unused
amounts in any fiscal year being permitted to be carried over to the next
succeeding fiscal year only).
 
SECTION 6.08. Restrictive Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other
 
 
62

--------------------------------------------------------------------------------

 
 
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to holders of
its Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (iv) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to any asset sale pending such sale, provided such
restrictions and conditions apply only to such assets and such sale is permitted
hereunder and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment there.
 
SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents.  The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents, except for (i) regularly
scheduled payments of principal and interest permitted by the terms of the
Subordinated Indebtedness Documents and (ii) repayments of Subordinated
Indebtedness of an acquired Subsidiary substantially concurrently with the
acquisition of such Subsidiary.  Furthermore, the Borrower will not, and will
not permit any Subsidiary to, amend the Subordinated Indebtedness Documents or
any document, agreement or instrument evidencing any Indebtedness incurred
pursuant to the Subordinated Indebtedness Documents (or any replacements,
substitutions, extensions or renewals thereof) or pursuant to which such
Indebtedness is issued where such amendment, modification or supplement provides
for the following or which has any of the following effects:
 
(a) increases the overall principal amount of any such Indebtedness or increases
the amount of any single scheduled installment of principal or interest;
 
(b) shortens or accelerates the date upon which any installment of principal or
interest becomes due or adds any additional mandatory redemption provisions;
 
(c) shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;
 
(d) increases the rate of interest accruing on such Indebtedness;
 
(e) provides for the payment of additional fees or increases existing fees;
 
(f) amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Borrower or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Borrower or such Subsidiary or which is otherwise materially
adverse to the Borrower, any Subsidiary and/or the Lenders or, in the case of
any such covenant, which places material additional restrictions on the Borrower
or such Subsidiary or which requires the Borrower or such Subsidiary to comply
with more restrictive financial ratios or which requires the Borrower to better
its financial performance, in each case from that set forth in the
 
 
63

--------------------------------------------------------------------------------

 
 
existing applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or
 
(g) amends, modifies or adds any affirmative covenant in a manner which (i) when
taken as a whole, is materially adverse to the Borrower, any Subsidiary and/or
the Lenders or (ii) is more onerous in any material respect than the existing
applicable covenant in the Subordinated Indebtedness Documents or the applicable
covenant in this Agreement.
 
SECTION 6.10. Sale and Leaseback Transactions.  The Borrower shall not, nor
shall it permit any Subsidiary to, enter into any Sale and Leaseback
Transaction, other than Sale and Leaseback Transactions in respect of which the
Net Proceeds received in connection therewith does not exceed an aggregate
amount of $25,000,000 during the term of this Agreement, determined on a
consolidated basis for the Borrower and its Subsidiaries.
 
SECTION 6.11. Capital Expenditures.
 
(a) The Borrower will not, nor will it permit any Subsidiary to, expend, or be
committed to expend, in excess of $20,000,000 (in the aggregate) for
Consolidated Capital Expenditures during any fiscal year of the Borrower.
 
(b) The amount of any Consolidated Capital Expenditures permitted to be made in
respect of any fiscal year shall be increased by fifty percent (50%) of the
unused amount of Consolidated Capital Expenditures that were permitted to be
made during the immediately preceding fiscal year pursuant to Section 6.11(a),
without giving effect to any carryover amount.  Capital Expenditures in any
fiscal year shall be deemed to use first, the amount for such fiscal year set
forth in Section 6.11(a) and, second, any amount carried forward to such fiscal
year pursuant to this Section 6.11(b).
 
SECTION 6.12. Financial Covenants.
 
(a) Maximum Leverage Ratio.  The Borrower will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending during the periods specified below, of (i) Consolidated Total
Indebtedness to (ii) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending with the end of such fiscal quarter, all calculated for
the Borrower and its Subsidiaries on a consolidated basis, to be greater than:


Period
Maximum Leverage Ratio
Effective Date to 3rd fiscal quarter of Borrower’s 2013 fiscal year
3.25 to 1.00
4th fiscal quarter of Borrower’s 2013 fiscal year to 3rd fiscal quarter of the
Borrower’s 2014 fiscal year
3.00 to 1.00
4th fiscal quarter of Borrower’s 2014 fiscal year and thereafter
2.75 to 1.00

 
(b) Fixed Charge Coverage Ratio.  The Borrower will not permit the ratio (the
“Fixed Charge Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and
 
 
64

--------------------------------------------------------------------------------

 
 
after the Effective Date, of (i) Consolidated EBITDA minus Consolidated Capital
Expenditures to (ii) Consolidated Interest Expense paid or payable in cash plus
scheduled principal payments in respect of Indebtedness hereunder, in each case
for the period of four (4) consecutive fiscal quarters ending with the end of
such fiscal quarter, all calculated for the Borrower and its Subsidiaries on a
consolidated basis, to be less than 1.75 to 1.00.
 
SECTION 6.13. Amendments to Acquisition Agreement etc..  The Borrower will not
consent to any amendment, modification or waiver to the Acquisition Agreement
and the related transaction documents that could reasonably be expected to have
a material adverse effect on the Lenders.
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;
 
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
 
(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09 or in Article VI;
 
(e) the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender);
 
(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace period applicable thereto, if any, as specified
in the agreement or instrument evidencing such Material Indebtedness);
 
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of
 
 
65

--------------------------------------------------------------------------------

 
 
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any  Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;
 
(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
 
(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
 
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 (to the extent not covered by an unaffiliated third party
insurer that has not denied coverage) shall be rendered against the Borrower,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Subsidiary to enforce
any such judgment;
 
(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
 
(m) a Change in Control shall occur;
 
(n) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or
 
(o) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral purported to be covered thereby, except as permitted by the terms of
any Loan Document;
 
 
66

--------------------------------------------------------------------------------

 
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations of the Borrower accrued
hereunder and under the other Loan Documents, shall become  due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Secured Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.  Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including  execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as
 
 
67

--------------------------------------------------------------------------------

 
 
shall be necessary under the circumstances as provided in Section 9.02) or in
the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
(such successor to be approved by the Borrower, such approval not to be
unreasonably withheld, conditioned or delayed; provided, however, if an Event of
Default shall exist at such time, no approval of the Borrower shall be required
hereunder).  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
 
 
68

--------------------------------------------------------------------------------

 
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
 
None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent or shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as
such.  Without limiting the foregoing, none of such Lenders shall have or be
deemed to have a fiduciary relationship with any Lender.  Each Lender hereby
makes the same acknowledgments with respect to the relevant Lenders in their
respective capacities as a Co-Syndication Agent as it makes with respect to the
Administrative Agent in the preceding paragraph.
 
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
 
In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code.  Each Lender authorizes the Administrative Agent
to enter into each of the Collateral Documents to which it is a party and to
take all action contemplated by such documents.  Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents.  In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.  The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder.  Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto.  Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Borrower to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all
 
 
69

--------------------------------------------------------------------------------

 
 
interests retained by the Borrower or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.
 
The Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by the
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of the Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by the Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by the Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement.  Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Quebec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
the Borrower or any Subsidiary in connection with this Agreement (i.e., the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by the Borrower or any Subsidiary).
 
The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Borrower as ultimate parent of any subsidiary of the Borrower
which is organized under the laws of the Netherlands and the Equity Interests of
which are pledged in connection herewith (a “Dutch Pledge”).  Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
the Borrower or any relevant Subsidiary as will be described in any Dutch Pledge
(the “Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the  Obligations, and any payment to the Secured
Parties in satisfaction of the Obligations shall - conditionally upon such
payment not subsequently being avoided or reduced by virtue of any provisions or
enactments relating to bankruptcy, insolvency, preference, liquidation or
similar laws of general application - be deemed as satisfaction of the
corresponding amount of the Parallel Debt.  The parties hereto acknowledge and
agree that, for purposes of a Dutch Pledge, any resignation by the
Administrative Agent is not effective until its rights under the Parallel Debt
are assigned to the successor Administrative Agent.
 
The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking.  The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold as
fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case in its own name and for the account of the Secured Parties.  Each
Lender, on its own behalf and on behalf of its affiliated Secured Parties,
hereby authorizes the Administrative Agent to enter as its agent in its name and
on its behalf into any German law governed Collateral Document, to accept as its
agent in its name and on its behalf any pledge under such Collateral Document
and to agree to and execute as agent its in its name and on its behalf any
amendments, supplements and other alterations to any such Collateral Document
and to release any such Collateral Document and any
 
 
70

--------------------------------------------------------------------------------

 
 
pledge created under any such Collateral Document in accordance with the
provisions herein and/or the provisions in any such Collateral Document.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01. Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i) if to the Borrower, to it at 14 Plaza Drive, Latham, New York 12110,
Attention of Stephen A. Trowbridge, Vice President and General Counsel (Telecopy
No.  (518) 795-1401; Telephone No. (518) 795-1408) and D. Joseph Gersuk EVP and
Chief Financial Officer (Telecopy No. (518) 795-1401; Telephone No. (518)
795-1608); with, in the case of a notice of Default, a copy (which shall not
constitute notice) to Cadwalader, Wickersham & Taft LLP, One World Financial
Center, New York, New York 10281, Attention of William P. Mills and Stewart A.
Kagan (Telecopy No. (212) 504-6666);
 
(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Floor 7, Chicago, Illinois 60603, Attention of Cheryl Lyons
(Telecopy No. (888) 303-9732),with a copy to JPMorgan Chase Bank, N.A., 12
Corporate Wood Boulevard, Albany, New York 12211, Attention of James Murphy
(Telecopy No. (518) 436-9811);
 
(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Floor 7, Chicago, Illinois 60603, Attention of Cheryl Lyons
(Telecopy No. (888) 303-9732);
 
(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Floor 7, Chicago, Illinois 60603, Attention of Cheryl Lyons
(Telecopy No. (888) 303-9732); and
 
(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
 
71

--------------------------------------------------------------------------------

 
 
SECTION 9.02. Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
the Issuing Bank may have had notice or knowledge of such Default at the time.
 
(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), (vi) release all or substantially all of the
Subsidiary Guarantors from their obligations under the Subsidiary Guaranty
without the written consent of each Lender, or (vii) except as provided in
clause (d) of this Section or in any Collateral Document, release all or
substantially all of the Collateral, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be.
 
(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower to each relevant
Loan Document (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, the initial Term Loans, Incremental Term Loans and the accrued
interest and fees in respect thereof and (y) to include
 
 
72

--------------------------------------------------------------------------------

 
 
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.
 
(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Borrower certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII.  Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.
 
(e) If, in connection with any proposed amendment, waiver or consent  requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
 
(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
 
SECTION 9.03. Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of one primary counsel and one additional
counsel in each applicable jurisdiction for the Administrative Agent, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand
 
 
73

--------------------------------------------------------------------------------

 
 
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of (x) one primary counsel and one additional counsel
in each applicable jurisdiction for the Administrative Agent, (y) one additional
counsel for all Lenders (other than the Administrative Agent) and (z) additional
counsel in light of actual or potential conflicts of interest or the
availability of different claims or defenses for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and any other Loan Document,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during  any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
 
(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (i) the gross negligence or willful misconduct of such Indemnitee
or (ii) such Indemnitee’s material breach of its express obligations under any
of the Loan Documents pursuant to a claim initiated by the Borrower.  This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.
 
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Revolving Lender severally agrees to pay
to the Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.
 
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) other than damages determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful
 
 
74

--------------------------------------------------------------------------------

 
 
misconduct of such Indemnitee, or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
 
(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.
 
SECTION 9.04. Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of
Credit),  Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)  (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
 
(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof);  provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
 
(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and
 
(C) the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no
 
 
75

--------------------------------------------------------------------------------

 
 
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
 
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the
 
 
76

--------------------------------------------------------------------------------

 
 
contrary.  The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
 
(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person
 
 
77

--------------------------------------------------------------------------------

 
 
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 9.05. Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
 
SECTION 9.06. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
SECTION 9.07. Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or
 
 
78

--------------------------------------------------------------------------------

 
 
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower or any Subsidiary Guarantor
against any of and all of the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
 
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
 
(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.
 
(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
SECTION 9.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
 
79

--------------------------------------------------------------------------------

 
 
SECTION 9.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12. Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii)any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower.  For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower.  Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
 
SECTION 9.13. USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.
 
SECTION 9.14. Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control.  Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent (if applicable) or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.
 
SECTION 9.15. Releases of Subsidiary Guarantors.
 
(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such
 
 
80

--------------------------------------------------------------------------------

 
 
consent shall not have provided otherwise.  In connection with any termination
or release pursuant to this Section, the Administrative Agent shall (and is
hereby irrevocably authorized by each Lender to) execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.
 
(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Material Domestic Subsidiary.
 
(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than Banking Services Obligations,
Swap Obligations, and other Obligations expressly stated to survive such payment
and termination) shall have been paid in full, the Commitments shall have been
terminated and no Letters of Credit shall be outstanding, the Subsidiary
Guaranty and all obligations (other than those expressly stated to survive such
termination) of each Subsidiary Guarantor thereunder shall automatically
terminate, all without delivery of any instrument or performance of any act by
any Person.
 
SECTION 9.16. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 9.17. No Advisory or Fiduciary Responsibility  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the
 
 
81

--------------------------------------------------------------------------------

 
 
Borrower hereby waives and releases any claims that it may have against each of
the Lenders and their Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
 
[Signature Pages Follow]


 
82

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
ANGIODYNAMICS, INC.,
as the Borrower


 
By       /s/ D. Joseph Gersuk                                               
Name: D. Joseph Gersuk
Title:   Executive Vice President, Chief Financial
Officer
 

Signature Page to Credit Agreement
AngioDynamics, Inc.
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., individually as a
Lender, as the Swingline Lender, as the Issuing Bank
and as Administrative Agent


 
By       /s/ Kristin Sands                                                    
Name: Kristin Sands
Title: Underwriter III
 

Signature Page to Credit Agreement
AngioDynamics, Inc.
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., individually as a Lender
and as a Co-Syndication Agent


 
By       /s/ Karen D. Finnerty                                              
Name: Karen D. Finnerty
Title: Senior Vice President
 

Signature Page to Credit Agreement
AngioDynamics, Inc.
 
 

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION, individually
as a Lender and as a Co-Syndication Agent


 
By       /s/ Daniel T. Jacques                                               
Name: Daniel T. Jacques
Title: Vice President
 

Signature Page to Credit Agreement
AngioDynamics, Inc.
 
 

--------------------------------------------------------------------------------

 

MANUFACTURERS AND TRADERS TRUST
COMPANY, as a Lender


 
By       /s/ Carlton S. Anderson                                             
Name: Carlton S. Anderson
Title: Vice President
 

Signature Page to Credit Agreement
AngioDynamics, Inc.
 
 

--------------------------------------------------------------------------------

 

FIRST NIAGARA BANK, N.A., as a Lender


 
By       /s/ Troy M.
Jones                                                        
Name: Troy M. Jones
Title: Assistant Vice President
 

Signature Page to Credit Agreement
AngioDynamics, Inc.
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01
 
COMMITMENTS
 
LENDER
 
REVOLVING COMMITMENT
   
TERM LOAN COMMITMENT
               
JPMORGAN CHASE BANK, N.A.
  $ 15,000,000     $ 45,000,000  
BANK OF AMERICA, N.A.
  $ 12,500,000     $ 37,500,000  
KEYBANK NATIONAL ASSOCIATION
  $ 12,500,000     $ 37,500,000  
MANUFACTURERS AND TRADERS TRUST COMPANY
  $ 6,250,000     $ 18,750,000  
FIRST NIAGARA BANK, N.A.
  $ 3,750,000     $ 11,250,000  
AGGREGATE COMMITMENTS
  $ 50,000,000     $ 150,000,000  

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.01
 
SUBSIDIARIES
 

 
Entity
Jurisdiction of Organization
Material Subsidiary
Ownership
 
1. 
 
AngioDynamics UK Limited
United Kingdom
No
AngioDynamics, Inc. (100%)
 
2. 
 
AngioDynamics Netherlands B.V.
Netherlands
No
RITA Medical Systems, LLC (100%)
 
3. 
 
Navilyst Medical, Inc.
Delaware
Yes
Navilyst Medical Holdings, Inc. (100%)
 
4. 
 
Navilyst Medical Holdings, Inc.
Delaware
No
NM Holding Company, Inc. (100%)
 
5. 
 
NM Holding Company, Inc.
Delaware
No
AngioDynamics, Inc. (100%)
 
6. 
 
RITA Medical Systems, LLC
Delaware
No
AngioDynamics, Inc. (100%)
 
7. 
 
RITA Medical Systems, France, SARL
France
No
RITA Medical Systems, LLC (100%)


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.01
 
EXISTING INDEBTEDNESS
 
None.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.02
 
EXISTING LIENS
 
AngioDynamics, Inc.
 
I. Delaware
 
A. Secretary of State, Delaware
 
Number
Date
Secured Party
Debtor(s)
Description of Collateral
1. 
20070154657
01/12/2007
CIT Communications Finance Corporation
AngioDynamics, Inc.
Certain equipment leased to the Debtor by the Secured Party pursuant to Lease
No. X636140, including but not limited to, S8700 MEDIA SERVER/G650 MEDIA
GATEWAY/MODULAR MESSAGING.  Filing for informational purposes only.
2. 
20071199784
(initial)
03/30/2007
CIT Communications Finance Corporation
AngioDynamics, Inc.
Certain equipment leased to the Debtor by the Secured Party pursuant to Lease
No. X636140 and X6361403, including but not limited to, S8300 MEDIA SERVER/G700
MEDIA GATEWAY.  Filing for informational purposes only.
20071744654
(amendment)
05/09/2007
3. 
20072446762
06/27/2007
GreatAmerica Leasing Corporation
AngioDynamics, Inc.
Various Konica equipment with accessories and all products, proceeds and
attachments.  Filing for informational purposes only.
4. 
20110226483
01/20/2011
U.S. Bancorp Business Equipment Finance Group
AngioDynamics, Inc.
1 C452 A0P2011009719Color;
1 C452 A0P2011009719BW
5. 
20111415747
04/15/2011
CIT Communications Finance Corporation
AngioDynamics, Inc.
Certain equipment leased to the Debtor by the Secured Party pursuant to Lease
No. X636140, including but not limited to, S8800 MEDIA SERVER.  Filing for
informational purposes only.

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
1.
Assignor:
___________________________________________________      
2.
Assignee:
___________________________________________________    
[and is an Affiliate/Approved Fund of [identify Lender]1]
     
3.
Borrower(s):
AngioDynamics,
Inc.                                                                                                                                  
     
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
     
5.
Credit Agreement:
The Credit Agreement dated as of May 22, 2012 among AngioDynamics, Inc., the
Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents parties thereto

 

--------------------------------------------------------------------------------

1 Select as applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
6.
Assigned Interest:
 



Facility Assigned2
 
Aggregate Amount of Commitment/Loans for all Lenders
 
Amount of Commitment/ Loans Assigned
 
Percentage Assigned of Commitment/Loans3
      $     $       %     $     $        %     $     $        %



Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR

 
[NAME OF ASSIGNOR]


 
By:                                                                      
Title:


 
ASSIGNEE

 
[NAME OF ASSIGNEE]
 
 
By:                                                                      
Title:
 
 

--------------------------------------------------------------------------------

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g., “Revolving
Commitment”, “Term Loan Commitment”, etc.).
 
3 Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
Consented to and Accepted:

 
JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Issuing Bank

 
 
By:                                                                      
Title:
 
 
[Consented to:]4
 
ANGIODYNAMICS, INC.
 
 
By:                                                                      
Title:
 
 

--------------------------------------------------------------------------------

4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 
3

--------------------------------------------------------------------------------

 
 
ANNEX I

STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-1
 
FORM OF OPINION OF
CADWALADER, WICKERSHAM & TAFT LLP
 
[ATTACHED]

 
 

--------------------------------------------------------------------------------

 

[cwt_logo.jpg]
 
May 22, 2012


JPMorgan Chase Bank, N.A.,
as Administrative Agent
270 Park Avenue
New York, NY 10017


Each of the Lenders Listed
On Schedule A hereto (collectively, the “Secured Parties”)


Re: AngioDynamics Credit Agreement
 
Ladies and Gentlemen:


We have acted as special New York counsel to AngioDynamics, Inc., a Delaware
corporation (the “Company”) and Navilyst Medical, Inc., a Delaware corporation
(“Navilyst Medical” and together with the Company, the “Obligors” and
individually, an “Obligor”), in connection with the Credit Agreement (the
“Credit Agreement”), dated as of the date hereof, among the Company, JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”) and the
other lenders party thereto.   This letter is being delivered at the request of
the Company pursuant to Section 4.01(b) of the Credit Agreement.  Capitalized
terms used but not defined herein have the respective meanings given them in the
Credit Agreement.


In rendering the opinions set forth below, we have examined and relied (as to
matters of fact) upon the originals, copies or specimens, certified or otherwise
identified to our satisfaction, of the Transaction Documents (as defined below)
and such certificates, corporate and public records, agreements and instruments
and other documents, including, among other things, the documents delivered on
the date hereof, as we have deemed appropriate as a basis for the opinions
expressed below.  In such examination we have assumed the genuineness of all
signatures, the authenticity of all documents, agreements and instruments
submitted to us as originals, the conformity to original documents, agreements
and instruments of all documents, agreements and instruments submitted to us as
copies or specimens, the authenticity of the originals of such documents,
agreements and instruments submitted to us as copies or specimens, the accuracy
(as to matters of fact) of the matters set forth in the documents, agreements
and instruments we reviewed, and that such documents, agreements and instruments
evidence the entire understanding between the parties thereto and have not been
amended, modified or supplemented in any manner material to the opinions
expressed herein.
 
As to matters of fact relevant to the opinions expressed herein, we have relied
upon, and assumed the accuracy of, the representations and warranties contained
in the Transaction Documents and we have relied upon certificates and oral or
written statements and other information obtained from the Obligors, the other
parties to the transaction referenced herein, and public officials.
 
 
 

--------------------------------------------------------------------------------

 
 
Except as expressly set forth herein, we have not undertaken any independent
investigation (including, without limitation, conducting any review, search or
investigation of any public files, records or dockets) to determine the
existence or absence of the facts that are material to our opinions, and no
inference as to our knowledge concerning such facts should be drawn from our
reliance on the representations of the Obligors in connection with the
preparation and delivery of this letter.
 
In particular, we have examined and relied upon:
 
(a)  
the Credit Agreement;

 
(b)  
the Pledge and Security Agreement (including any and all supplements thereto),
dated as of the date hereof, between the Obligors and the Administrative Agent
(the “Security Agreement”);

 
(c)  
the Guaranty dated as of the date hereof and executed by Navilyst Medical;

 
(d)  
the Confirmatory Grants of Security Interest in Patents dated as of the date
hereof and executed by each of the Obligors;

 
(e)  
the Confirmatory Grants of Security Interest in Trademarks dated as of the date
hereof and executed by each of the Obligors;

 
(f)  
the Confirmatory Grants of Security Interest in Copyrights dated as of the date
hereof and executed by each of the Obligors;

 
(g)  
an unfiled copy of Uniform Commercial Code (the “UCC”) financing statement,
which we understand will be filed with the Secretary of State of Delaware (the
“Filing Office”), naming the Company as debtor and the Administrative Agent as
secured party (such financing statement, the “Company Financing Statement”);

 
(h)  
an unfiled copy of the UCC financing statement, which we understand will be
filed with the Filing Office, naming Navilyst Medical as debtor and the
Administrative Agent as secured party (such financing statement, the “Navilyst
Medical Financing Statement”); and

 
(i)  
the Officer’s Certificate attached hereto as Exhibit A.

 
Items (a) through (h) above are referred to in this letter as the “Transaction
Documents”.  References in this letter to “Applicable Laws” are to those laws,
rules and regulations of the State of New York and of the United States of
America which, in our experience, are normally applicable to transactions of the
type contemplated by the Transaction Documents.  References in this letter to
“Governmental Authorities” are to any executive, legislative, judicial,
administrative or regulatory body of the State of New York or the United States
of America.  References in this letter to “Governmental Approval” are to any
consent, approval, license, authorization or validation of, or filing, recording
or registration with, any Governmental Authorities pursuant to Applicable Laws.
 
We have also assumed (x) the legal capacity of all natural persons and (y)
(except to the extent expressly opined on herein) that all documents, agreements
and instruments have been duly authorized, executed and delivered by all parties
thereto, that all such parties are validly existing and in good standing under
the laws of their respective jurisdictions of organization, that all such
parties had the power and legal right to execute and deliver all such documents,
agreements and instruments, and that
 
 
 

--------------------------------------------------------------------------------

 
 
such documents, agreements and instruments constitute the legal, valid and
binding obligations of such parties, enforceable against such parties in
accordance with their respective terms.  As used herein, “to our knowledge”,
“known to us” or words of similar import mean the actual knowledge, without
independent investigation, of any lawyer in our firm actively involved in the
transactions contemplated by the Transaction Documents.
 
We have also assumed, for purposes of paragraph 1 below, that each of the
Transaction Documents is in consideration of or relates to an obligation arising
out of a transaction covering in the aggregate not less than $1,000,000.
 
The opinions expressed in numbered paragraphs 3, 4 and 5 below do not address
laws other than Article 8 of the New York UCC (as defined below) and Article 9
of the Applicable UCC (as defined below) or Collateral (as defined in the
Security Agreement) of a type not subject to Article 9 of the Applicable UCC.
The opinion expressed in numbered paragraph 4 below is based solely on our
review of the text of the relevant provisions of Article 9 of the Delaware UCC
as reprinted in the CCH Secured Transactions Guide, without review of any case
law or other interpretations thereof or any other statutes, regulations, or
other sources of authority.  We express no opinion concerning the laws of any
jurisdiction other than (a) the laws of the State of New York, (b) Article 9 of
the UCC as in effect in the State of Delaware (the “Delaware UCC”), and (c) to
the extent expressly referred to in this letter, the federal laws of the United
States of America.
 
For purposes of this letter: (i) “Applicable UCC” means the New York UCC (as
defined below) or the Delaware UCC, or both, as the context requires; (ii)
“Filing Collateral” means that portion of the Collateral in which a security
interest may be perfected by filing under the Delaware UCC; and (iii) “New York
UCC” means the UCC as in effect on the date hereof in the State of New York.
 
Based upon and subject to the foregoing, we are of the opinion that:
 
1.  
Each of the Transaction Documents to which an Obligor is a party constitutes a
legal, valid and binding agreement of such Obligor, enforceable against such
Obligor in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium, receivership or
other laws relating to or affecting creditors’ rights generally, and to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity), and except that the enforcement of rights with
respect to indemnification and contribution obligations and the following
provisions may be limited by applicable law or considerations of public policy:
(a) any provision purporting to waive or limit rights to trial by jury, oral
amendments to written agreements or rights of set-off; (b) any provision
relating to submission to jurisdiction, venue or service of process; (c) any
provision purporting to prohibit, restrict or condition the assignment of, or
the grant of a security interest in, rights under the Transaction Documents, or
property subject thereto; (d) any provision granting or purporting to establish
special or unusual remedies; (e) any interest on interest provisions; (f) any
provision that may be construed as penalties or forfeitures; (g) any provision
waiving rights or protective legal requirements; (h) limitations of liability;
(i) severability clauses; (j) time is of the essence clauses; (k) any power of
attorney granted under the Transaction Documents; (l) any provision insofar as
it provides for the payment or reimbursement of costs and expenses or for
claims, losses or liabilities in excess of a reasonable amount determined by any
court or other tribunal; (m) interest rates which may be usurious (other than
under the laws of the State of New York); (n) any waiver of statute of
limitations; (o) waiver of the requirement of a commercially reasonable sale;
and (p) indemnification or exculpation for a party’s own wrongful or grossly
negligent acts.

 
 
 

--------------------------------------------------------------------------------

 
 
2.  
The execution and delivery by each Obligor of the Transaction Documents to which
it is a party, and the performance by such Obligor of its obligations under the
Transaction Documents (a) do not require any Governmental Approval to be
obtained on the part of such Obligor, except those that have been obtained and,
to our knowledge, are in effect and (b) do not result in a violation of any
Applicable Laws applicable to such Obligor (including, without limitation,
Regulations U and X of the Federal Reserve Board).

 
3.  
The Security Agreement is effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties a valid security interest under the
New York UCC in all of each Obligor’s right, title and interest in and to the
Collateral to secure the performance by such Obligor of its obligations under
the Transaction Documents to which it is a party, to the extent a security
interest may be created therein under the New York UCC.

 
4.  
Upon the filing of the Financing Statements in the Filing Office, the security
interest of the Administrative Agent for the benefit of the Secured Parties in
the Filing Collateral will be a perfected security interest under the Delaware
UCC.

 
5.  
With respect to that portion of the Collateral consisting of “certificated
securities” (as defined in Section 8-102(a)(4) of the New York UCC) (the
“Certificated Securities”), assuming that the Administrative Agent for the
benefit of the Secured Parties has possession of the Certificated Securities in
the State of New York, in the case of Certificated Securities in “registered
form” (within the meaning of Section 8-102(a)(13) of the New York UCC),
registered in the name of the Administrative Agent or indorsed to the
Administrative Agent or in blank by an effective indorsement, the security
interest of the Administrative Agent for the benefit of the Secured Parties
therein is a perfected security interest under the New York UCC.

 
6.  
Neither of the Obligors is, or is required to register as, an investment company
under the Investment Company Act of 1940, as amended.

 
Our opinions are subject to the following additional qualifications,
assumptions, limitations and exceptions:
 
(a)           with respect to our opinion expressed in numbered paragraph 1
above, we call to your attention that certain remedial provisions of the
Transaction Documents may be unenforceable in whole or in part, but the
inclusion of such provisions does not affect the validity of the Transaction
Documents and the Transaction Documents contain adequate provisions for the
practical realization of the principal rights and benefits to be afforded
thereby; provided, however, the unenforceability of such provisions may result
in delays in the enforcement of the rights and remedies of the Secured Parties
under the applicable Transaction Documents (and we express no opinion as to the
economic consequences, if any, of such delays);
 
(b)           we have assumed that (i) the Collateral exists and (ii) each
Obligor has rights in the Collateral or the power to transfer rights in the
Collateral, and, accordingly, we express no opinion concerning such Obligor’s
rights therein;
 
(c)           we have assumed that each Obligor has received “value” (as defined
in Section 1-201(44) of the New York UCC) in exchange for granting a security
interest in the Collateral;
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           we call to your attention that the security interest of the
Administrative Agent in proceeds is limited to the extent set forth in Section
9-315 of the Applicable UCC, and to property of a type subject to Article 9 of
the Applicable UCC;
 
(e)           we call to your attention that the security interest of the
Administrative Agent in the Collateral (and the proceeds thereof) may be subject
to the rights, claims and defenses of the related makers or issuers thereof, or
account debtors or other obligors thereon, and the terms of the agreements
giving rise thereto;
 
(f)           we express no opinion with respect to any Collateral (or the
proceeds thereof) under which any government or governmental agency (including,
without limitation, the United States of America or any state thereof or any
agency or department of the United States of America or any state thereof) is
the maker, issuer, account debtor or other obligor;
 
(g)           we express no opinion as to (i) the perfection of the security
interest of the Administrative Agent in any Collateral other than the Filing
Collateral and the Certificated Securities or (ii) the priority of the security
interest of the Administrative Agent therein;
 
(h)           we express no opinion as to the accuracy of the description of the
Collateral in the Security Agreement;
 
(i)           we call to your attention that the Delaware UCC requires the
filing of a continuation statement within the period of six months prior to the
expiration of five years from the date of the filing of the original financing
statement, and within the period of six months prior to the expiration of each
succeeding five year period from such date of original filing, in order to
maintain the effectiveness of such original financing statement;
 
(j)           we have assumed that each Obligor is and will remain a “registered
organization” (within the meaning of Section 9-102(a) of the Applicable UCC)
organized solely under the laws of the State of Delaware;
 
(k)           we call to your attention that: (i) the perfection of the security
interest of the Administrative Agent in the Filing Collateral will lapse (A)
four months after an applicable Obligor changes its location to another
jurisdiction or (B) one year after an applicable Obligor transfers the Filing
Collateral to a person who thereby becomes a debtor under the Security Agreement
and who is located in another jurisdiction, unless, in either case, appropriate
steps are taken to perfect such security interest in such other jurisdiction
before the expiration of such four month or one year period, as applicable; and
(ii) if an Obligor changes its name so as to make any Financing Statement
seriously misleading, then perfection will lapse as to any Filing Collateral
acquired by it more than four months after such change, unless a new appropriate
financing statement indicating the new name of such Obligor is properly filed
before the expiration of such four month period;
 
(l)           we have assumed that all information included in the Financing
Statements regarding (i) the name, type of organization, jurisdiction of
organization, organizational identification number and mailing address of each
Obligor and (ii) the name and mailing address of the Administrative Agent is
complete and accurate;
 
(m)           we have assumed that there is no legal restriction prohibiting,
restricting or conditioning the grant by any Obligor of a security interest in
the Collateral, except to the extent
 
 
 

--------------------------------------------------------------------------------

 
 
that such prohibition, restriction or condition is ineffective under Section
9-401, 9-406 or 9-408 of the Applicable UCC;
 
(n)           we call to your attention that the security interest of the
Administrative Agent in the Collateral may be adversely affected by the
application of federal and state forfeiture laws applicable to the applicable
Obligor and its property;
 
(o)           we call to your attention that security interests are subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and to general principles of equity; and
 
(p)           we call to your attention that the perfection of the
Administrative Agent’s possessory security interest in the Certificated
Securities will be governed by laws other than the New York UCC to the extent
the Certificated Securities become located in a jurisdiction other than the
State of New York, and we express no opinion as to the perfection of such
security interest in such event.
 
We are furnishing this letter to you solely for your benefit in connection with
the transactions referred to herein.  Without our prior written consent, this
letter is not to be relied upon, used, circulated, quoted or otherwise referred
to by, or assigned to, any other person (including any person that seeks to
assert your rights in respect of this letter (other than your successor in
interest by means of merger, consolidation, transfer of a business or other
similar transaction)) or for any other purpose, except that (a) any Person that
becomes a Lender in accordance with the Credit Agreement may rely on this letter
as if it were addressed and delivered to such Person on the date hereof and (b)
this letter may be disclosed to (i) governmental or regulatory authorities
having jurisdiction over you, (ii) designated Persons pursuant to an order or
legal process of any court or governmental agency and (iii) any of your
accountants and attorneys, provided that (A) such disclosure is made solely to
enable any such Person to be informed that a letter has been given and to be
made aware of its contents but not for the purposes of reliance, (B) we do not
assume any duty or liability to any Person to whom such disclosure is made and
(C) such Person agrees not to further disclose this letter or its contents to
any other Person, other than as permitted above, without our prior written
consent.
 


 
Very truly yours,

 
 

--------------------------------------------------------------------------------

 
 
Schedule A


 
JPMorgan Chase Bank, N.A.

 
Bank of America, N.A.

 
Keybank National Association

 
Manufacturers and Traders Trust Company

 
First Niagara Bank, N.A.


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-2
 
FORM OF OPINION OF
INTERNAL COUNSEL FOR THE LOAN PARTIES
 
[ATTACHED]

 
 

--------------------------------------------------------------------------------

 

 
[ango_logo.jpg]
 
May 22, 2012
 


JPMorgan Chase Bank, N.A.,
as Administrative Agent
270 Park Avenue
New York, NY 10017
 
Each of the Lenders
 
Listed on Schedule A Attached Hereto
 
Re:  
 AngioDynamics Credit Agreement

 
I am the General Counsel of AngioDynamics, Inc., a Delaware corporation (the
“Company”), and Navilyst Medical, Inc., a Delaware corporation (“Navilyst
Medical” and together with the Company herein collectively referred to as the
“Obligors” and individually as an “Obligor”), in connection the Credit Agreement
(the “Credit Agreement”), dated as of the date hereof, among the Company,
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”)
and the other lenders party thereto.  Capitalized terms used but not defined
herein have the respective meanings given them in the Credit Agreement.  This
letter is being delivered at the request of the Company pursuant to Section
4.01(b) of the Credit Agreement.
 
In connection with the delivery of this opinion, I have reviewed copies of the
following documents:
 
(a)  
the Credit Agreement;

 
(b)  
the Pledge and Security Agreement (including any and all supplements thereto),
dated as of the date hereof, between the Obligors and the Administrative Agent
(the “Security Agreement”);

 
(c)  
the Guaranty dated as of the date hereof and executed by Navilyst Medical;

 
(d)  
the Confirmatory Grants of Security Interest in Patents dated as of the date
hereof and executed by each of the Obligors;

 
(e)  
the Confirmatory Grants of Security Interest in Trademarks dated as of the date
hereof and executed by each of the Obligors; and

 
(f)  
the Confirmatory Grants of Security Interest in Copyrights dated as of the date
hereof and executed by each of the Obligors.

 
Items (a) through (f) above are referred to in this opinion letter as the
“Transaction Documents”.
 
In addition to the documents listed above, I have reviewed such documents,
corporate records, certificates of public officials and other instruments or
agreements, and such provisions of law, as
 
 
 

--------------------------------------------------------------------------------

 
 
I have deemed relevant and appropriate as a basis for the opinions expressed
herein.  In such review, I have assumed (a) the authenticity of all documents
submitted to me as originals and the conformity to original documents of all
documents submitted to me as copies, (b) the due authorization, execution and
delivery of the Transaction Documents by each of the parties thereto, other than
the Obligors, and that such parties had the power, corporate or otherwise, and
authority to enter into and perform all obligations thereunder and (c) that the
signatures (other than signatures of officers of the Obligors) on all documents
that I have examined are genuine.  As to matters of fact relevant to the
opinions expressed herein, I have relied upon, and assumed the accuracy of, the
representations and warranties contained in the Transaction Documents and I have
relied upon certificates and oral or written statements and other information
obtained from officers of the Obligors, the other parties to the transaction
referenced herein, and public officials.  During the course of my representation
of the Obligors, nothing has come to my attention that would cause me to believe
that such reliance is unreasonable.  As used herein, “to my knowledge”, “known
to  me” or words of similar import mean my actual knowledge, after due inquiry.
 
I express no opinion concerning the laws of any jurisdiction other than the laws
of the State of New York and, to the extent expressly referred to in this letter
the General Corporation Law and the Limited Liability Company Act of the State
of Delaware.  While I am not licensed to practice law in the State of Delaware,
I have reviewed applicable provisions of the Delaware General Corporation Law
and Limited Liability Company Act as I have deemed appropriate in connection
with the opinions expressed herein.  Except as described, I have neither
examined nor do I express any opinion with respect to Delaware law.
 
Based on the foregoing and subject to the assumptions and qualifications set
forth herein, I am of the opinion that:
 
1.  
Each Obligor is a corporation, validly existing and in good standing under the
laws of the jurisdiction of its organization.

 
2.  
Each Obligor has full corporate power and authority to own its properties, to
carry on its businesses, to execute and deliver each Transaction Document to
which such Obligor is a party, and to perform its obligations under each
Transaction Document to which it is a party.

 
3.  
The Transaction Documents have been duly authorized, executed and delivered by
each applicable Obligor.

 
4.  
The execution and delivery of the Transaction Documents and the compliance by
each applicable Obligor with the respective provisions of the Transaction
Documents do not conflict with, or result in a breach of the terms, conditions
or provisions of, or constitute a default under, or result in any violation of
(i) such Obligor’s certificate of incorporation or such Obligor’s by-laws or
(ii) any material agreement to which any Obligor is a party.

 
I am furnishing this letter to you solely for your benefit in connection with
the transactions referred to herein.  Without my prior written consent, this
letter is not to be relied upon, used, circulated, quoted or otherwise referred
to by, or assigned to, any other person (including any person that seeks to
assert your rights in respect of this letter (other than your successor in
interest by means of merger, consolidation, transfer of a business or other
similar transaction)) or for any other purpose, except that (a) any Person that
becomes a Lender in accordance with the Credit Agreement may rely on this letter
as if it were addressed and delivered to such Person on the date hereof and (b)
this letter may be disclosed to (i) governmental or regulatory authorities
having jurisdiction over you, (ii) designated Persons pursuant to an order or
legal process of any court or governmental agency and (iii) any of your
accountants and
 
 
 

--------------------------------------------------------------------------------

 
 
attorneys, provided that (A) such disclosure is made solely to enable any such
Person to be informed that a letter has been given and to be made aware of its
contents but not for the purposes of reliance, (B) I do not assume any duty or
liability to any Person to whom such disclosure is made and (C) such Person
agrees not to further disclose this letter or its contents to any other Person,
other than as permitted above, without my prior written consent.
 
Very truly yours,


 
Stephen A. Trowbridge
Vice President and General Counsel

 
 

--------------------------------------------------------------------------------

 
 
Schedule A


 
JPMorgan Chase Bank, N.A.

 
Bank of America, N.A.

 
Keybank National Association

 
Manufacturers and Traders Trust Company

 
First Niagara Bank, N.A.



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF INCREASING LENDER SUPPLEMENT
 
INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
May 22, 2012 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among AngioDynamics, Inc. (the “Borrower”),
the Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H
 
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Revolving Commitments and/or one or more
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Revolving Commitment and/or to
participate in such a tranche;
 
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the aggregate Revolving Commitments] [and] [enter into a
tranche of Incremental Term Loans] pursuant to such Section 2.20; and
 
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.           The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Revolving Commitment increased by $[__________], thereby making the
aggregate amount of its total Revolving Commitments equal to $[__________]]
[and] [participate in a tranche of Incremental Term Loans with a commitment
amount equal to $[__________] with respect thereto].
 
2.           The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.
 
3.           Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
 
4.           This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
5.           This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
 

 
[INSERT NAME OF INCREASING LENDER]
                   
 
By:
      Name:    Title:   

 


 
Accepted and agreed to as of the date first written above:

 
ANGIODYNAMICS, INC.


 
By:                                                               
Name:
Title:
 
 
Acknowledged as of the date first written above:

 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 


By:                                                               
Name:
Title:

 
2

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF AUGMENTING LENDER SUPPLEMENT
 
AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), to
the Credit Agreement, dated as of May 22, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among AngioDynamics, Inc. (the “Borrower”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
 
W I T N E S S E T H
 
WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
 
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.           The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Revolving Commitment of
$[__________]] [and] [a commitment with respect to Incremental Term Loans of
$[__________]].
 
2.           The undersigned Augmenting Lender (a) represents and warrants that
it is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.
 
3.           The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:
 
[___________]
 
4.           The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
 
6.           This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
7.           This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 
[remainder of this page intentionally left blank]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
 
 

 
[INSERT NAME OF AUGMENTING LENDER]
                   
 
By:
      Name:    Title:   

 
 
 
 
Accepted and agreed to as of the date first written above:

 
ANGIODYNAMICS, INC.


 
By:                                                               
Name:
Title:
 
 
Acknowledged as of the date first written above:

 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
 
By:                                                               
Name:
Title:

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
LIST OF CLOSING DOCUMENTS
 
ANGIODYNAMICS, INC.
 
CREDIT FACILITIES
 
May 22, 2012
 
LIST OF CLOSING DOCUMENTS1
 
A.           LOAN DOCUMENTS
 
1.
Credit Agreement (the “Credit Agreement”) by and among AngioDynamics, Inc., a
Delaware corporation (the “Borrower”), the institutions from time to time
parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrower
from the Lenders in an initial aggregate principal amount of $50,000,000 and a
term loan facility to the Borrower from the Lenders in an initial aggregate
principal amount of $150,000,000.

 
SCHEDULES
 
Schedule 2.01
–
Commitments
Schedule 3.01
–
Subsidiaries
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens



EXHIBITS
 
Exhibit A
–
Form of Assignment and Assumption
Exhibit B-1
–
Form of Opinion of Cadwalader, Wickersham & Taft LLP
Exhibit B-2
–
Form of Opinion of Internal Counsel for the Loan Parties
Exhibit C
–
Form of Increasing Lender Supplement
Exhibit D
–
Form of Augmenting Lender Supplement
Exhibit E
–
List of Closing Documents
Exhibit F-1
–
Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)
Exhibit F-2
–
Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)
Exhibit F-3
–
Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
Exhibit F-4
–
Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)
Exhibit G
–
Form of Solvency Certificate

 
 

--------------------------------------------------------------------------------

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.
 
 
 

--------------------------------------------------------------------------------

 
 
2.
Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 
3.
Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Borrower, the “Loan Parties”) in favor of the Administrative Agent.

 
4.
Pledge and Security Agreement executed by the Loan Parties, together with
pledged instruments and allonges, stock certificates, stock powers executed in
blank, pledge instructions and acknowledgments, as appropriate.

 
Exhibit A
–
Legal and Prior Names; Principal Place of Business and Chief Executive Office;
FEIN; State Organization Number and Jurisdiction of Incorporation; Properties
Leased by the Grantors; Properties Owned by the Grantors; Public Warehouses or
Other Locations
Exhibit B
–
Aircraft/Engines, Ships, Railcars and Other Vehicles Governed by Federal
Statute; Patents, Copyrights and Trademarks Protected under Federal Law
Exhibit C
–
Legal Description, County and Street Address of Property on which Fixtures are
located
Exhibit D
–
List of Instruments, Pledged Securities and other Investment Property
Exhibit E
–
UCC Financing Statement Filing Locations
Exhibit F
–
Commercial Tort Claims
Exhibit G
–
Grantors
Exhibit H
–
Deposit Accounts; Securities Accounts
Exhibit I
–
Amendment



5.
Confirmatory Grant of Security Interest in United States Patents made by certain
of the Loan Parties in favor of the Administrative Agent for the benefit of the
Secured Parties.

 
Schedule A
–
Registered Patents; Patent Applications; Other Patents
Schedule B
–
License Agreements



6.
Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 
Schedule A
–
Registered Trademarks; Trademark and Service Mark Applications; Other Trademarks
Schedule B
–
License Agreements



7.
Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property casualty insurance policies of the Initial Loan Parties
and (y) additional insured with respect to the liability insurance policies of
the Loan Parties.

 
B.           UCC DOCUMENTS
 
8.
UCC, tax lien and name variation search reports naming each Loan Party from the
appropriate offices in relevant jurisdictions.

 
 
 

--------------------------------------------------------------------------------

 
 
9.
UCC financing statements naming each Loan Party as debtor and the Administrative
Agent as secured party as filed with the appropriate offices in applicable
jurisdictions.

 
C.           CORPORATE DOCUMENTS
 
10.
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit  under the Credit Agreement.

 
11.
Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

 
D.           OPINIONS
 
12.
Opinion of Cadwalader, Wickersham & Taft LLP, counsel for the Loan Parties.

 
13.
Opinion of internal counsel for the Loan Parties.

 
E.           CLOSING CERTIFICATES AND MISCELLANEOUS
 
14.
A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrower certifying the following:  (i) all of the Effective Date
Representations set forth in the Credit Agreement are true and correct, (ii) no
Default or Event of Default under clause (h) or (i) of Article VII of the Credit
Agreement has occurred and is then continuing, (iii) at the time of and
immediately after giving effect to the Transactions (including the Neptune
Acquisition), (x) the Fixed Charge Coverage Ratio is not less than 1.75 to 1.00
and (y) the Leverage Ratio is not more than 2.85 to 1.00, (iv) the Neptune
Acquisition is being consummated pursuant to the Acquisition Agreement,
substantially concurrently with the initial funding of Loans, and no provision
thereof has been amended, consented to or waived in a manner materially adverse
to the Lenders and (v) No Target Material Adverse Effect has occurred.

 
15.
A Certificate of the chief financial officer of the Borrower in the form of
Exhibit G to the Credit Agreement.

 
16.
Payoff documentation providing evidence satisfactory to the Administrative Agent
that each of the industrial revenue bonds, the taxable adjustable rate notes and
the credit and loan facilities of the Target have been terminated and cancelled
(along with all of the agreements, documents and instruments delivered in
connection therewith) and all Indebtedness owing thereunder has been repaid and
any and all liens thereunder have been terminated.

 
 
 

--------------------------------------------------------------------------------

 
 
F.           POST-CLOSING DOCUMENTS
 
17.
Lender loss payable endorsements for the property casualty insurance policies of
the Initial Loan Parties and additional insured endorsements for liability
insurance policies of the Initial Loan Parties.

 
18.
Foreign pledge agreement(s) and related instruments.

 
19.
Foreign pledge opinion(s).

 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F-1


FORM OF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 
Reference is hereby made to the Credit Agreement dated as of May 22, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AngioDynamics, Inc. (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF LENDER]
 
By:______________________________________
Name:
Title:
 
Date: __________, 20[__]


 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-2


FORM OF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of May 22, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AngioDynamics, Inc. (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF PARTICIPANT]
 
By:______________________________________
Name:
Title:
Date: ________ __, 20[__]


 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-3


FORM OF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 
Reference is hereby made to the Credit Agreement dated as of May 22, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AngioDynamics, Inc. (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF PARTICIPANT]
 
By:______________________________________
Name:
Title:
   
Date: ________ __, 20[__]


 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-4


FORM OF


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 
Reference is hereby made to the Credit Agreement dated as of May 22, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AngioDynamics, Inc. (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF LENDER]
 
By:______________________________________
Name:
Title:
 
Date: ________ __, 20[__]


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G


FORM OF
SOLVENCY CERTIFICATE


 [___________], 2012
 
This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section 4.01(c) of the Credit
Agreement, dated as of May 22, 2012, among AngioDynamics, Inc., the lenders from
time to time party thereto and JPMorgan Chase Bank, N.A. as Administrative Agent
(the “Credit Agreement”).  Unless otherwise defined herein, capitalized terms
used in this Certificate shall have the meanings set forth in the Credit
Agreement.
 
I, [___________], the Chief Financial Officer of the Borrower (after giving
effect to the Transactions), in that capacity only and not in my individual
capacity (and without personal liability), DO HEREBY CERTIFY on behalf of the
Borrower that as of the date hereof, after giving effect to the consummation of
the Transactions (including the execution and delivery of the Purchase Agreement
and the Credit Agreement, the making of the Loans and the use of proceeds of
such Loans on the date hereof):
 
1. The sum of the liabilities (including contingent liabilities) of the Borrower
and its Subsidiaries, on a consolidated basis, does not exceed the fair value of
the present assets of the Borrower and its Subsidiaries, on a consolidated
basis.
 
2. The present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the total amount that
will be required to pay the probable liabilities (including contingent
liabilities) of the Borrower and its Subsidiaries as they become absolute and
matured.
 
3. The capital of the Borrower and its Subsidiaries, on a consolidated basis, is
not unreasonably small in relation to their business as contemplated on the date
hereof.
 
4. The Borrower and its Subsidiaries, on a consolidated basis, have not incurred
and do not intend to incur, or believe that they will incur, debts or other
liabilities, including current obligations, beyond their ability to pay such
debts or other liabilities as they become due (whether at maturity or
otherwise).
 
5. The Borrower and its Subsidiaries, on a consolidated basis, are “solvent”
within the meaning given to that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances.
 
6. For purposes of this Certificate, the amount of any contingent liability has
been computed as the amount that, in light of all of the facts and circumstances
existing as of the date hereof, represents the amount that can reasonably be
expected to become an actual or matured liability.
 
7. In reaching the conclusions set forth in this Certificate, the undersigned
has (i) reviewed the Credit Agreement and other Loan Documents referred to
therein and such other documents deemed relevant, (ii) reviewed the financial
statements (including the pro forma financial statements) referred to in Section
[__] of the Credit Agreement (the “Financial Statements”) and (iii) made such
other investigations and inquiries as the undersigned has deemed
appropriate.  The undersigned is familiar with
 
 
 

--------------------------------------------------------------------------------

 
 
the financial performance and prospects of the Borrower and its Subsidiaries and
hereby confirms that the Financial Statements were prepared in good faith and
fairly present, in all material respects, on a pro forma basis as of [_________]
(after giving effect to the Transactions), the Borrower’s and its Subsidiaries’
consolidated financial condition.
 
8. The financial information and assumptions which underlie and form the basis
for the representations made in this Certificate were fair and reasonable when
made and were made in good faith and continue to be fair and reasonable as of
the date hereof.
 
9. The undersigned confirms and acknowledges that the Administrative Agent and
the Lenders are relying on the truth and accuracy of this Certificate in
connection with the Commitments and Loans under the Credit Agreement.
 
IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.




ANGIODYNAMICS, INC.




By:_____________________________
Name:
Title: Chief Financial Officer


 
 

--------------------------------------------------------------------------------